Exhibit 10.1

 

EXECUTION VERSION

 

 

 

$75,000,000

 

CREDIT AGREEMENT

 

dated as of September 25, 2013,

by and among

 

OMNICELL, INC.,

as Borrower,

 

the Lenders referred to herein,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Issuing Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.1

Definitions

1

SECTION 1.2

Other Definitions and Provisions

28

SECTION 1.3

Accounting Terms

28

SECTION 1.4

UCC Terms

29

SECTION 1.5

Rounding

29

SECTION 1.6

References to Agreement and Laws

29

SECTION 1.7

Times of Day

29

SECTION 1.8

Letter of Credit Amounts

29

SECTION 1.9

Guarantees

30

SECTION 1.10

Covenant Compliance Generally

30

SECTION 1.11

Exchange Rates; Currency Equivalents

30

SECTION 1.12

Alternative Currencies

30

SECTION 1.13

Change of Currency

31

 

 

 

ARTICLE II REVOLVING CREDIT FACILITY

31

 

 

 

SECTION 2.1

Loans

31

SECTION 2.2

Procedure for Advances of Loans

31

SECTION 2.3

Repayment and Prepayment of Loans

32

SECTION 2.4

Permanent Reduction of the Commitments

33

SECTION 2.5

Termination of Revolving Credit Facility

33

 

 

 

ARTICLE III LETTER OF CREDIT FACILITY

33

 

 

 

SECTION 3.1

L/C Commitment

33

SECTION 3.2

Procedure for Issuance of Letters of Credit

34

SECTION 3.3

Commissions and Other Charges

34

SECTION 3.4

L/C Participations

35

SECTION 3.5

Reimbursement Obligation of the Borrower

36

SECTION 3.6

Obligations Absolute

36

SECTION 3.7

Effect of Letter of Credit Application

37

 

 

 

ARTICLE IV GENERAL LOAN PROVISIONS

37

 

 

 

SECTION 4.1

Interest

37

SECTION 4.2

Notice and Manner of Conversion or Continuation of Loans

38

SECTION 4.3

Fees

38

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 4.4

Manner of Payment

39

SECTION 4.5

Evidence of Indebtedness

39

SECTION 4.6

Sharing of Payments by Lenders

40

SECTION 4.7

Administrative Agent’s Clawback

40

SECTION 4.8

Changed Circumstances

41

SECTION 4.9

Indemnity

42

SECTION 4.10

Increased Costs

42

SECTION 4.11

Taxes

44

SECTION 4.12

Mitigation Obligations; Replacement of Lenders

47

SECTION 4.13

Incremental Loans

48

SECTION 4.14

Cash Collateral

50

SECTION 4.15

Defaulting Lenders

51

 

 

 

ARTICLE V CONDITIONS OF CLOSING AND BORROWING

53

 

 

 

SECTION 5.1

Conditions to Closing and Initial Extensions of Credit

53

SECTION 5.2

Conditions to All Extensions of Credit

56

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

57

 

 

 

SECTION 6.1

Organization; Power; Qualification

57

SECTION 6.2

Ownership

57

SECTION 6.3

Authorization; Enforceability

58

SECTION 6.4

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

58

SECTION 6.5

Compliance with Law; Governmental Approvals

58

SECTION 6.6

Tax Returns and Payments

59

SECTION 6.7

Intellectual Property Matters

59

SECTION 6.8

Health Care Regulatory Matters

59

SECTION 6.9

Environmental Matters

60

SECTION 6.10

Employee Benefit Matters

61

SECTION 6.11

Margin Stock

62

SECTION 6.12

Government Regulation

62

SECTION 6.13

Material Contracts

62

SECTION 6.14

Employee Relations

62

SECTION 6.15

Burdensome Provisions

63

SECTION 6.16

Financial Statements

63

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 6.17

No Material Adverse Change

63

SECTION 6.18

Solvency

63

SECTION 6.19

Title to Properties

63

SECTION 6.20

Litigation

63

SECTION 6.21

Anti-Terrorism; Anti-Money Laundering

64

SECTION 6.22

Absence of Defaults

64

SECTION 6.23

Senior Indebtedness Status

64

SECTION 6.24

Disclosure

64

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

65

 

 

 

SECTION 7.1

Financial Statements and Budgets

65

SECTION 7.2

Certificates; Other Reports

66

SECTION 7.3

Notice of Litigation and Other Matters

67

SECTION 7.4

Preservation of Corporate Existence and Related Matters

68

SECTION 7.5

Maintenance of Property and Licenses

68

SECTION 7.6

Insurance

69

SECTION 7.7

Accounting Methods and Financial Records

69

SECTION 7.8

Payment of Taxes and Other Obligations

69

SECTION 7.9

Compliance with Laws and Approvals

69

SECTION 7.10

Environmental Laws

69

SECTION 7.11

Compliance with ERISA

70

SECTION 7.12

Compliance with Material Contracts

70

SECTION 7.13

Visits and Inspections

70

SECTION 7.14

Additional Subsidiaries

71

SECTION 7.15

Use of Proceeds

73

SECTION 7.16

Banking Relationship

73

SECTION 7.17

Post-Closing Deliveries

73

SECTION 7.18

Further Assurances

73

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

73

 

 

 

SECTION 8.1

Indebtedness

74

SECTION 8.2

Liens

75

SECTION 8.3

Investments

78

SECTION 8.4

Fundamental Changes

80

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 8.5

Asset Dispositions

82

SECTION 8.6

Restricted Payments

83

SECTION 8.7

Transactions with Affiliates

83

SECTION 8.8

Accounting Changes; Organizational Documents

84

SECTION 8.9

Payments and Modifications of Subordinated Indebtedness

84

SECTION 8.10

No Further Negative Pledges; Restrictive Agreements

85

SECTION 8.11

Nature of Business

86

SECTION 8.12

Sale Leasebacks

86

SECTION 8.13

Capital Expenditures

86

SECTION 8.14

Financial Covenants

87

SECTION 8.15

Disposal of Subsidiary Interests

87

SECTION 8.16

Deposit Accounts and Securities Accounts

87

 

 

 

ARTICLE IX DEFAULT AND REMEDIES

87

 

 

 

SECTION 9.1

Events of Default

87

SECTION 9.2

Remedies

89

SECTION 9.3

Rights and Remedies Cumulative; Non-Waiver; etc.

90

SECTION 9.4

Crediting of Payments and Proceeds

91

SECTION 9.5

Administrative Agent May File Proofs of Claim

91

SECTION 9.6

Credit Bidding

92

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

92

 

 

 

SECTION 10.1

Appointment and Authority

92

SECTION 10.2

Rights as a Lender

93

SECTION 10.3

Exculpatory Provisions

93

SECTION 10.4

Reliance by the Administrative Agent

94

SECTION 10.5

Delegation of Duties

94

SECTION 10.6

Resignation of Administrative Agent

95

SECTION 10.7

Non-Reliance on Administrative Agent and Other Lenders

96

SECTION 10.8

No Other Duties, etc.

96

SECTION 10.9

Collateral and Guaranty Matters

96

SECTION 10.10

 

Secured Hedge Agreements and Secured Cash Management Agreements

97

 

 

 

ARTICLE XI MISCELLANEOUS

97

 

 

 

SECTION 11.1

Notices

97

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 11.2

Amendments, Waivers and Consents

99

SECTION 11.3

Expenses; Indemnity

101

SECTION 11.4

Right of Setoff

103

SECTION 11.5

Governing Law; Jurisdiction, Etc.

103

SECTION 11.6

Waiver of Jury Trial

104

SECTION 11.7

Reversal of Payments

104

SECTION 11.8

Injunctive Relief

105

SECTION 11.9

Successors and Assigns; Participations

105

SECTION 11.10

 

Treatment of Certain Information; Confidentiality

108

SECTION 11.11

 

Performance of Duties

109

SECTION 11.12

 

All Powers Coupled with Interest

109

SECTION 11.13

 

Survival

110

SECTION 11.14

 

Titles and Captions

110

SECTION 11.15

 

Severability of Provisions

110

SECTION 11.16

 

Counterparts; Integration; Effectiveness; Electronic Execution

110

SECTION 11.17

 

Term of Agreement

111

SECTION 11.18

 

USA PATRIOT Act

111

SECTION 11.19

 

Independent Effect of Covenants

111

SECTION 11.20

 

Inconsistencies with Other Documents

111

SECTION 11.21

 

Judgment Currency

111

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

Exhibit A

-

Form of Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Notice of Account Designation

Exhibit D

-

Form of Notice of Prepayment

Exhibit E

-

Form of Notice of Conversion/Continuation

Exhibit F

-

Form of Officer’s Compliance Certificate

Exhibit G

-

Form of Assignment and Assumption

Exhibit H-1

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit H-2

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit H-3

-

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit H-4

-

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1

-

Commitments and Commitment Percentages

Schedule 7.17

-

Post-Closing Deliveries

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of September 25, 2013, by and among OMNICELL, INC., a
Delaware corporation, as Borrower, the lenders who are party to this Agreement
and the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1                Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Acquisition” has the meaning assigned thereto in the definition of “Permitted
Acquisition.”

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each currency (other than Dollars) that is approved
in accordance with Section 1.12.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

--------------------------------------------------------------------------------


 

“Applicable Margin” means (a) with respect to Base Rate Loans, 0.0% per annum,
and (b) with respect to LIBOR Rate Loans, 1.75% per annum.

 

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by Administrative Agent or the Issuing Lender, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof (or the granting of any option or
other right to do any of the foregoing), and any issuance of Equity Interests by
any Subsidiary of the Borrower to any Person that is not a Credit Party or any
Subsidiary thereof.  The term “Asset Disposition” shall not include (a) the sale
of inventory in the ordinary course of business, (b) the transfer of assets to
the Borrower or any Subsidiary Guarantor pursuant to any transaction permitted
pursuant to Section 8.4, (c) the write-off, discount, sale or other disposition
of defaulted or past-due receivables and similar obligations in the ordinary
course of business and not undertaken as part of an accounts receivable
financing transaction, (d) the disposition of any Hedge Agreement, (e) the use
of cash in the ordinary course of business and dispositions of Investments in
cash, Cash Equivalents or short-term marketable debt securities, (f) the
transfer by any Credit Party of its assets to any other Credit Party, (g) the
transfer by any Non-Guarantor Subsidiary of its assets to any Credit Party
(provided that in connection with any new transfer, such Credit Party shall not
pay more than an amount equal to the fair market value of such assets as
determined in good faith at the time of such transfer) and (h) the transfer by
any Non-Guarantor Subsidiary of its assets to any other Non-Guarantor
Subsidiary.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50%, and (c) LIBOR for an Interest Period of one month
plus 1.75%; each change in the Base Rate shall take effect simultaneously with
the corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

 

“Borrower” means Omnicell, Inc., a Delaware corporation.

 

“Borrower Materials” has the meaning assigned thereto in Section 7.2.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in San Francisco, California, and New York, New York, are open for
the conduct of their commercial banking business and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a London Banking Day.

 

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, the additions to property, plant and
equipment and software development costs that are (or would be) set forth under
“cash flows from investment activities” in a consolidated statement of cash
flows of such Person for such period prepared in accordance with GAAP, but
excluding (a) expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person, and (b) any expenditure to the extent constituting a Permitted
Acquisition Consideration (for the avoidance of doubt, in connection with any
calculation of Consolidated Fixed Charge Coverage Ratio or Consolidated Total
Leverage Ratio made on a Pro Forma Basis, Capital Expenditures shall be
calculated on a Pro Forma Basis).

 

“Capital Lease” means, as to any Person, any lease (or other arrangement
conveying the right to use) of Property (whether real, personal or mixed) by
such Person as lessee that, in conformity with GAAP, is accounted for as a
capital lease on the balance sheet of such Person.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to, the Administrative Agent, for the benefit of one or
more of the Issuing Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the Issuing
Lender shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Lender, as applicable.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred eighty (180) days from the date of acquisition
thereof, (b) marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision of any such state,
commonwealth or territory, as applicable, maturing within one hundred eighty
(180) days from the date of acquisition thereof and having, at the time of the
acquisition thereof, one of the two highest ratings obtainable from either S&P,
Moody’s or Fitch, (c) commercial paper maturing no more than one hundred eighty
(180) days from the date of creation thereof and currently having a rating of at
least A-1 from S&P,  P-1 from Moody’s or F1 from Fitch, (d) certificates of
deposit maturing no more than one hundred eighty (180) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency, (e) repurchase agreements entered into by any Person
with a commercial bank described in clause (d) above (including any of the
Lenders) for direct obligations issued or fully guaranteed by the United States,
(f) time deposits maturing no more than thirty (30) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in

 

3

--------------------------------------------------------------------------------


 

the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, and (g) shares of any
money market mutual fund that (i) has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (a) and
(b) above, (ii) has net assets of not less than $2,000,000,000, and (iii) has
the highest rating obtainable from either S&P or Moody’s.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer (including
automated clearing house funds transfers) and other cash management
arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is the Administrative Agent or an
Affiliate of the Administrative Agent, (b) at the time it enters into a Cash
Management Agreement with a Credit Party, is a Lender or an Affiliate of a
Lender, and is designated by written notice to the Administrative Agent from the
Borrower and such Person as a “Cash Management Bank,” or (c) at the time it (or
its Affiliate) becomes a Lender (including on the Closing Date), is a party to a
Cash Management Agreement with a Credit Party, in each case in its capacity as a
party to such Cash Management Agreement, and is designated by written notice to
the Administrative Agent from the Borrower and such Person as a “Cash Management
Bank.”

 

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

“Change in Control” means an event or series of events by which:

 

(a)                                 (i) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any
Employee Benefit Plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all Equity Interests that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than forty percent (40%) of the Equity Interests
of the Borrower entitled to vote in the election of members of the board of
directors (or equivalent governing body) of the Borrower or (ii) a majority of
the members of the board of directors (or other equivalent governing body) of
the Borrower shall not constitute Continuing Directors;

 

(b)                                 there shall have occurred under any
indenture or other instrument evidencing any Indebtedness or Equity Interests
having a liquidation preference in excess of $10,000,000 any “change in control”
or similar provision (as set forth in the indenture, agreement or other evidence
of such Indebtedness or certificate or designation or other instrument governing
such Equity Interests, as applicable) obligating the Borrower or any of its
Subsidiaries to repurchase, redeem or repay all or any part of the Indebtedness
or Equity Interests provided for therein; or

 

(c)                                  except as permitted by Section 8.4, at any
time, the Borrower shall fail to own, directly or indirectly, one hundred
percent (100%) of the Equity Interests of any other Credit Party.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive

 

4

--------------------------------------------------------------------------------


 

(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.

 

“Commitment” and “Commitments” means (a) as to any Lender, the obligation of
such Lender to make Loans to, and to purchase participations in L/C Obligations
for the account of, the Borrower hereunder in an aggregate principal amount at
any time outstanding not to exceed the amount set forth opposite such Lender’s
name on the Register, as such amount may be modified at any time or from time to
time pursuant to the terms hereof (including, without limitation, Section 4.13)
and (b) as to all Lenders, the aggregate commitment of all Lenders to make
Loans, as such amount may be modified at any time or from time to time pursuant
to the terms hereof (including, without limitation, Section 4.13).  The
aggregate Commitment of all the Lenders on the Closing Date shall be
$75,000,000. The initial Commitment of each Lender is set forth opposite the
name of such Lender on Schedule 1.1.

 

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

 

“Commitment Percentage” means, with respect to any Lender at any time, the
percentage of the total Commitments of all the Lenders represented by such
Lender’s Commitment.  If the Commitments have terminated or expired, the
Commitment Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.  The initial Commitment of
each Lender is set forth opposite the name of such Lender on Schedule 1.1.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income

 

5

--------------------------------------------------------------------------------


 

and franchise Taxes, (ii) Consolidated Interest Expense and (iii) amortization,
depreciation and other non-cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future),
(iv) extraordinary losses (excluding extraordinary losses from discontinued
operations), (v) non-cash equity-based compensation expenses, (vi) Transaction
Costs related to the Transactions, (vii) Transaction Costs related to any
issuance of Indebtedness permitted pursuant to Section 8.1 (other than the
issuance of Indebtedness pursuant to this Agreement and the other Loan
Documents); provided that the aggregate amount added back pursuant to this
clause (vii) during any period of four (4) consecutive fiscal quarters shall not
exceed $5,000,000, and (viii) Transaction Costs related to any Permitted
Acquisition and any restructuring costs or write-offs of intangibles in
connection with such Permitted Acquisition, in each case with respect to such
restructuring costs or write-offs, to the extent paid or made within twelve (12)
months of the closing of such Permitted Acquisition; provided that the aggregate
amount added back pursuant to this clause (viii) during any period of four
(4) consecutive fiscal quarters shall not exceed $5,000,000, less (c) the sum of
the following, without duplication, to the extent included in the determination
of Consolidated Net Income for such period: (i) interest income, (ii) any
extraordinary gains and (iii) non-cash gains or non-cash items increasing
Consolidated Net Income.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA less the sum of
(i) Capital Expenditures, (ii) federal, state, local and foreign income Taxes
paid in cash, (iii) cash Restricted Payments (other than (A) Restricted Payments
on account of, or with respect to, any Equity Interests of any Subsidiary if
made to the Borrower or any other Subsidiary except for Restricted Payments on
account of, or with respect to, any Equity Interests of any Subsidiary that is a
Credit Party if made to a Subsidiary that is not a Credit Party, unless and to
the extent such Restricted Payment is then immediately distributed or dividended
to a Credit Party), and (B) any Restricted Payments permitted pursuant to
Section 8.6(e) or Section 8.6(f)), and (iv) cash payments in respect of purchase
price adjustment, earn-outs, holdbacks or deferred payments of a similar nature
in connection with any Acquisition permitted under this Agreement, in each case
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date, to (b) Consolidated Fixed Charges for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date,
calculated on a Pro Forma Basis.

 

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense paid or payable in cash, and (b) scheduled principal payments with
respect to Indebtedness of the type described in clauses (a), (b) (but excluding
any cash payments in respect of purchase price adjustment, earn-outs, holdbacks
or deferred payments of a similar nature in connection with any Acquisition
permitted under this Agreement), (c), (d), (e), (f) and (g) of the definition of
“Indebtedness” (other than Indebtedness outstanding under this Agreement).

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) except to the extent contemplated by the definition of “Pro Forma Basis,”
the net income (or loss) of any Person accrued prior

 

6

--------------------------------------------------------------------------------


 

to the date it becomes a Subsidiary of the Borrower or any of its Subsidiaries
or is merged into or consolidated with the Borrower or any of its Subsidiaries
or that Person’s assets are acquired by the Borrower or any of its Subsidiaries,
(c) the net income (if positive), of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary, but in each case only to the extent of such prohibition, and
(d) any net after-tax gains or losses attributable to Asset Dispositions in
excess of $1,000,000 in any four (4) consecutive fiscal quarter period (other
than any Asset Disposition permitted under Section 8.5(c), Section 8.5(d),
Section 8.5(i) or Section 8.5(j)).

 

“Consolidated Total Assets” means, as of any date of determination with respect
to the Borrower and its Subsidiaries on a Consolidated basis, the book value of
total assets, as determined in accordance with GAAP.

 

“Consolidated Total Funded Indebtedness” means, as of any date of determination
with respect to the Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Subsidiaries of the type described in clauses (a), (c), (e), (f) and (g) of the
definition of “Indebtedness”.  For the avoidance of doubt, proceeds received by
the Borrower or any Subsidiary from any Customer Lease Financing shall not be
included in Consolidated Total Funded Indebtedness.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Funded Indebtedness on such date to
(b) Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date, calculated on a Pro Forma
Basis.

 

“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of the Borrower is recommended or approved by at least 51% of the then
Continuing Directors.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means an agreement, satisfactory in form and substance to
the Administrative Agent and executed by the financial institution or securities
intermediary at which a Deposit Account or a Securities Account, as the case may
be, is maintained, pursuant to which such financial institution or securities
intermediary confirms and acknowledges the Administrative Agent’s security
interest in such account, and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions
originated by the Administrative Agent as to disposition of funds in such
account, without further consent by the Borrower or any Subsidiary (it being
agreed as between the Administrative Agent and the Credit Parties that the
Administrative Agent shall not originate such instructions except upon the
occurrence and during the continuance of an Event of Default).

 

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the Issuing Lender.

 

“Credit Facility” means, collectively, the Revolving Credit Facility and the L/C
Facility.

 

7

--------------------------------------------------------------------------------


 

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

“Customer Lease Financing” means any sale of accounts receivable, chattel paper
and other property arising from or relating to customer leases originated by the
Borrower or any Subsidiary in the ordinary course of business to third party
financing companies, and intended by the parties thereto to be a “true sale” and
which do not materially interfere with the business of the Borrower and its
Subsidiaries or adversely affect the Collateral (other than by virtue of being a
disposition of property that would otherwise be Collateral to the extent such
disposition is expressly permitted by this Agreement).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans or participations in L/C
Obligations required to be funded by it hereunder within two Business Days of
the date such Loans or participations were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within two Business Days of the date when due, (b) has notified the Borrower,
the Administrative Agent or the Issuing Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.15(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender and each
Lender.

 

8

--------------------------------------------------------------------------------


 

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

“Disclosure Letter” means the disclosure letter dated the Closing Date and
delivered to the Administrative Agent and the Lenders in respect of this
Agreement.

 

“Disposition Consideration” means, with respect to any disposition of assets or
series of related dispositions of assets, the lower of (a) the aggregate fair
market value of the assets sold, transferred, licensed, leased or otherwise
disposed of in such disposition or series of related dispositions, and (b) the
gross proceeds yielded to the Borrower or any Subsidiary from such disposition
or series of related dispositions.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, fundamental change or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control, fundamental change or asset sale event shall be subject to
the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (b) are redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests) (except as a result of a change of control, fundamental change or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control, fundamental change or asset sale event shall be subject to
the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), in whole or in
part, (c) require any scheduled payment of dividends in cash or (d) are or
become convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date; provided that if such
Equity Interests are issued pursuant to a plan for the benefit of the Borrower
or its Subsidiaries or by any such plan to such employees, such Equity Interests
shall not constitute Disqualified Equity Interests solely because they may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Administrative Agent or the Issuing Lender, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic C Corp” means a Domestic Subsidiary that is not an “S corporation” as
that term is defined in Section 1361 of the Code.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

9

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.9(b)(iii)).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, governmental investigations
or proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
any and all claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to public
health or the environment.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing (including through convertible securities but
excluding debt securities and other Indebtedness for borrowed money convertible
into or exchangeable for any of the foregoing).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

10

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Subsidiary” means (a) an Immaterial Subsidiary, (b) a Foreign
Subsidiary Holding Company, (c) a Foreign Subsidiary, and (d) a Subsidiary that
is owned directly or indirectly by a Foreign Subsidiary (other than (i) a
Domestic C Corp and (ii) a Domestic Subsidiary that is owned directly or
indirectly by a Domestic C Corp the income of which is treated for U.S. federal
income Tax purposes as income of such Domestic C Corp).

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 1(d) of the Subsidiary
Guaranty Agreement).  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 4.12(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.11(g) and
(d) any United States federal withholding Taxes imposed under FATCA.

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Loans made by such
Lender then outstanding, and (ii) such Lender’s Commitment Percentage of the L/C
Outstanding Amount of the L/C Obligations then outstanding, or (b) the making of
any Loan or participation in any Letter of Credit by such Lender, as the context
requires.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

11

--------------------------------------------------------------------------------


 

“FDA” means the Food and Drug Administration of the United States of America or
any successor entity thereto.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

 

“Fee Letter” means the separate fee letter agreement dated as of July 19, 2013
between the Borrower and the Administrative Agent.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

 

“Fitch” means Fitch Ratings, a unit of the Fitch Group, a subsidiary of Fimalac,
S.A.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company” means any direct or indirect Subsidiary all
or substantially all of the assets of which consist of, directly or indirectly,
the Equity Interests in one or more CFCs.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the L/C Outstanding Amount of all outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing,

 

12

--------------------------------------------------------------------------------


 

regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in connection with
any disposition of assets permitted under this Agreement (other than any such
obligations with respect to Indebtedness).

 

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article VIII, is the
Administrative Agent or an Affiliate of the Administrative Agent (unless the
Administrative Agent provides written notice to the Borrower that the
Administrative Agent has designated such Hedge Agreement as not constituting a
Secured Hedge Agreement), (b) at the time it enters into a Hedge Agreement with
a Credit Party permitted under Article

 

13

--------------------------------------------------------------------------------


 

VIII, is a Lender or an Affiliate of a Lender, and is designated by written
notice to the Administrative Agent from the Borrower and such Person as a “Hedge
Bank,” or (c) at the time it (or its Affiliate) becomes a Lender (including on
the Closing Date), is a party to a Hedge Agreement with a Credit Party, in each
case in its capacity as a party to such Hedge Agreement, and is designated by
written notice to the Administrative Agent from the Borrower and such Person as
a “Hedge Bank.”

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, any
successor statute thereto, any and all rules or regulations promulgated from
time to time thereunder, and any comparable state laws.

 

“Honor Date” has the meaning assigned thereto in Section 3.5.

 

“Immaterial Acquisition” means any Permitted Acquisition for which the Permitted
Acquisition Consideration is less than $10,000,000.

 

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
that, on a Consolidated basis with its Subsidiaries, does not have (a) assets in
excess of 5% of Consolidated Total Assets as set forth on the most recent
financial statements delivered pursuant to Section 7.1(a), or (b) annual
revenues in excess of 5% of the Consolidated revenues of the Borrower and its
Subsidiaries as set forth on the most recent financial statements delivered
pursuant to Section 7.1(a); provided that, if at any time (i) the aggregate
amount of revenues or assets attributable to all Domestic Subsidiaries that are
not Credit Parties (other than Foreign Subsidiary Holding Companies) exceeds 10%
of Consolidated revenues of the Borrower and its Subsidiaries for any such
Fiscal Year or 10% of Consolidated Total Assets as of the end of any such Fiscal
Year, or (ii) the aggregate amount of revenues or assets attributable to all
Subsidiaries that are not Credit Parties or Pledged Subsidiaries exceeds 10% of
Consolidated revenues of the Borrower and its Subsidiaries for any such Fiscal
Year or 10% of Consolidated Total Assets as of the end of any such Fiscal Year,
the Borrower shall designate sufficient Domestic Subsidiaries as “Material
Subsidiaries” to eliminate such excess.

 

“Increased Amount Date” has the meaning assigned thereto in Section 4.13(a).

 

“Incremental Commitment Increase” has the meaning assigned thereto in
Section 4.13(a).

 

“Incremental Lender” has the meaning assigned thereto in Section 4.13(a).

 

“Incremental Loans” has the meaning assigned thereto in Section 4.13(a).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)                                 all liabilities, obligations and
indebtedness for borrowed money including, but not limited to, obligations
evidenced by bonds, debentures, notes or other similar instruments of any such
Person;

 

14

--------------------------------------------------------------------------------


 

(b)                                 all obligations to pay the deferred purchase
price of property or services of any such Person, except (i) operating leases,
licenses, trade payables and accrued liabilities, in each case arising in the
ordinary course of business not more than one hundred twenty (120) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person; (ii) deferred compensation payable to
directors, officers and employees of the Borrower or any Subsidiary so long as
such compensation (A) is incurred in the ordinary course of business and
pursuant to any incentive compensation plan adopted by the board of directors of
the Borrower in the ordinary course of business, and (B) is not evidenced by a
note or similar written instrument (other than such incentive compensation
plan’s governing documentation or any grant notices issued thereunder);
(iii) any purchase price adjustment, earn-out, holdback or deferred payment of a
similar nature incurred in connection with an Acquisition permitted under this
Agreement so long as not evidenced by a note or similar written instrument
(except to the extent that the amount payable pursuant to such purchase price
adjustment, earn-out, holdback or deferred payment is reflected, or would
otherwise be required to be reflected, on a balance sheet prepared in accordance
with GAAP), and (iv) obligations in respect of non-competition agreements or
similar arrangements (except for such payments that are accounted for as
acquisition consideration under GAAP);

 

(c)                                  the Attributable Indebtedness of such
Person with respect to such Person’s Capital Lease Obligations and Synthetic
Leases (regardless of whether accounted for as indebtedness under GAAP);

 

(d)                                 all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business);

 

(e)                                  all Indebtedness of any other Person
secured by a Lien on any asset owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements except trade payables arising in the ordinary course of business),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

(f)                                   all obligations, contingent or otherwise,
of any such Person relative to the face amount of letters of credit, whether or
not drawn, including, without limitation, any Reimbursement Obligation, and
banker’s acceptances, bank guarantees and similar instruments issued for the
account of any such Person;

 

(g)                                  all obligations of any such Person in
respect of Disqualified Equity Interests;

 

(h)                                 all net obligations of such Person under any
Hedge Agreements; and

 

(i)                                     all Guarantees of any such Person with
respect to any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

15

--------------------------------------------------------------------------------


 

“Information” has the meaning assigned thereto in Section 11.10.

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1) or three (3) months thereafter,
in each case as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation and subject to availability; provided that:

 

(a)                                 the Interest Period shall commence on the
date of advance of or conversion to any LIBOR Rate Loan and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires;

 

(b)                                 if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided that if any Interest Period with
respect to a LIBOR Rate Loan would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

 

(c)                                  any Interest Period with respect to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;

 

(d)                                 no Interest Period shall extend beyond the
Maturity Date; and

 

(e)                                  there shall be no more than six
(6) Interest Periods in effect at any time.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means Wells Fargo, in its capacity as issuer thereof, or any
successor thereto.

 

“L/C Commitment” means the lesser of (a) the L/C Sublimit and (b) the aggregate
Commitments.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

 

“L/C Outstanding Amount” means, with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount

 

16

--------------------------------------------------------------------------------


 

of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

“L/C Participants” means the collective reference to all the Lenders.

 

“L/C Sublimit” means an amount equal to $10,000,000.

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 4.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 4.13.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.

 

“LIBOR” means,

 

(a)                                 for any interest rate calculation with
respect to a LIBOR Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
Interest Period which appears on Reuters Screen LIBOR01 Page (or any applicable
successor page) at approximately 11:00 a.m. (London time) two (2) London Banking
Days prior to the first day of the applicable Interest Period.  If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in amounts comparable to the principal amount of the LIBOR
Rate Loan would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the first day of the applicable Interest Period
for a period equal to such Interest Period.

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars in amounts comparable to the principal
amount of the Base Rate Loan for an Interest Period equal to one month
(commencing on the date of determination of such interest rate) which appears on
the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day. 
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately
11:00 a.m. (London time) on such date of determination for a period equal to one
month commencing on such date of determination.

 

17

--------------------------------------------------------------------------------


 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =

 

LIBOR

 

 

 

1.00-Eurodollar Reserve Percentage

 

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind or
nature whatsoever in respect of such asset.  For the purposes of this Agreement,
a Person shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement
relating to such asset.

 

“Loan” and “Loans” means any revolving loan made to the Borrower pursuant to
Section 2.1, and all such revolving loans collectively as the context requires.

 

“Loan Documents” means, collectively, this Agreement; the Disclosure Letter;
each Note; the Letter of Credit Applications and each reimbursement agreement
and each other document and certificate executed by any Credit Party relating to
any Letter of Credit; the Security Documents; the Subsidiary Guaranty Agreement;
the Fee Letter; and each other document, instrument, certificate and agreement
executed and delivered by any Credit Party or any of its Subsidiaries in
connection with this Agreement (whether in favor of the Administrative Agent or
any Secured Party or otherwise) and each notice provided to the Administrative
Agent or any Secured Party pursuant to this Agreement (excluding any Secured
Hedge Agreement and any Secured Cash Management Agreement).

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the business, results of
operations, assets, properties, liabilities or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of any Credit Party to perform its
obligations under the Loan Documents to which it is a party, (c) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (d) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Credit Party of any Loan
Document to which it is a party.

 

“Material Contract” means (a) any material contract or agreement which the
Borrower may file or be required to file with the SEC under the Exchange Act or
the Securities Act of 1933 (other than any management contract or compensatory
plan, contract or arrangement); or (b) any other contract or agreement, written
or oral, of any Credit Party or any of its Subsidiaries, the breach,
non-performance, cancellation or failure to renew of which could reasonably be
expected to have a Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

 

18

--------------------------------------------------------------------------------


 

“Maturity Date” means the earliest to occur of (a) September 25, 2018, (b) the
date of termination of the entire Commitments by the Borrower pursuant to
Section 2.4, and (c) the date of termination of the Commitments pursuant to
Section 9.2(a).

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of the Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of Borrower that is not a
Subsidiary Guarantor.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender, substantially in the form attached as
Exhibit A, and any substitutes therefor, and any replacements, restatements,
renewals or extension thereof, in whole or in part, and “Notes” means all such
promissory notes collectively.

 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.2(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.3(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including reasonable
attorneys’ fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Credit Parties
and each of their respective Subsidiaries to the Lenders, the Issuing Lender or
the Administrative Agent, in each case under any Loan Document, with respect to
any Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Subsidiary thereof of any proceeding under any Debtor Relief
Laws, naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

19

--------------------------------------------------------------------------------


 

“Officer’s Compliance Certificate” means a certificate of the chief executive
officer, chief financial officer, treasurer or controller of the Borrower
substantially in the form attached as Exhibit F.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the Issuing Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Wells Fargo in the applicable offshore interbank market for such
currency to major banks in such interbank market.

 

“Participant” has the meaning assigned thereto in Section 11.9(d).

 

“Participant Register” has the meaning assigned thereto in Section 11.9(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

 

“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
Guarantor of all or substantially all of the assets, business or a line of
business, or at least a majority of the outstanding Equity Interests which have
the ordinary voting power for the election of directors of the board of
directors (or equivalent governing body) (whether through purchase, merger or
otherwise), of any other Person (an “Acquisition”) if each such Acquisition
meets all of the following requirements:

 

(a)                                 no less than five (5) Business Days prior to
the proposed closing date of such Acquisition, the Borrower shall have delivered
written notice of such Acquisition to the Administrative Agent, which notice
shall include the proposed closing date of such Acquisition;

 

20

--------------------------------------------------------------------------------


 

(b)                                 the Borrower shall have certified on or
before the closing date of such Acquisition, in writing that, to the knowledge
of the Borrower, such Acquisition has been approved by the board of directors
(or equivalent governing body) of the Person to be acquired;

 

(c)                                  the Person or business to be acquired shall
be in a line of business permitted pursuant to Section 8.11;

 

(d)                                 if such transaction is a merger or
consolidation, the Borrower or a Subsidiary Guarantor shall be the surviving
Person, or the surviving Person shall become a Subsidiary Guarantor in
accordance with Section 7.14, and no Change in Control shall have been effected
thereby;

 

(e)                                  the Borrower shall have delivered, or will
deliver, to the Administrative Agent all documents required to be delivered
pursuant to, within the time periods required by, and in accordance with,
Section 7.14;

 

(f)                                   except with respect to an Immaterial
Acquisition, no later than five (5) Business Days prior to the proposed closing
date of such Acquisition, the Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such Acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrower is in Pro Forma Compliance (as of the
date of such Acquisition and after giving effect thereto and any Indebtedness
incurred in connection therewith) with each covenant contained in Section 8.14;

 

(g)                                  (i) no later than five (5) Business Days
prior to the proposed closing date of such Acquisition the Borrower, to the
extent requested by the Administrative Agent, (A) shall have delivered to the
Administrative Agent copies of substantially final (or if not then substantially
final, the then current drafts of) Permitted Acquisition Documents, which,
except with respect to an Immaterial Acquisition, shall be reasonably
satisfactory to the Administrative Agent, and (B) shall have delivered to, or
made available for inspection by, the Administrative Agent substantially
complete Permitted Acquisition Diligence Information, which, except with respect
to an Immaterial Acquisition, shall be reasonably satisfactory to the
Administrative Agent, and (ii) promptly upon the finalization thereof, copies of
final Permitted Acquisition Documents certified as such by a Responsible Officer
of the Borrower;

 

(h)                                 no Default or Event of Default shall have
occurred and be continuing both before and after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith;

 

(i)                                     the Borrower shall have obtained the
prior written consent of the Administrative Agent and the Required Lenders prior
to the consummation of such Acquisition if (i) the Permitted Acquisition
Consideration for any such Acquisition (or series of related Acquisitions)
exceeds $30,000,000 and (ii) the Permitted Acquisition Consideration for all
acquisitions (or series of related acquisitions), together with all other
Acquisitions consummated during the term of this Agreement exceeds $200,000,000
in the aggregate; and

 

(j)                                    the Borrower shall have (i) delivered to
the Administrative Agent a certificate of a Responsible Officer certifying that
all of the requirements set forth above have been satisfied or will be satisfied
on or prior to the consummation of such purchase or other Acquisition and
(ii) provided such other documents and other information as may be reasonably
requested by the Administrative Agent or the Required Lenders (through the
Administrative Agent) in connection with such purchase or other Acquisition.

 

21

--------------------------------------------------------------------------------


 

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (provided that
to the extent such earn-out is subject to a contingency, such earn-out shall be
valued at the amount of reserves, if any, required under GAAP at the date of
such acquisition), payments in respect of non-competition agreements or other
arrangements accounted for as acquisition consideration under GAAP, deferred
payments (valued at the discounted present value thereof), or Equity Interests
of the Borrower, to be paid on a singular basis in connection with any
applicable Permitted Acquisition as set forth in the applicable Permitted
Acquisition Documents executed by the Borrower or any of its Subsidiaries in
order to consummate the applicable Permitted Acquisition.

 

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information and all other material
information and documentation, in each case, reasonably requested to be
delivered to the Administrative Agent in connection with such acquisition
(except to the extent that any such information is (a) subject to any
confidentiality agreement or is otherwise confidential or proprietary, in each
case of such agreement or other restrictions, entered into by the Borrower or
such Subsidiary Guarantor on an arm’s length basis and in good faith, unless
mutually agreeable arrangements are made (and at the Administrative Agent’s
reasonable request, the Borrower or such Subsidiary Guarantor shall take all
commercially reasonable efforts to cause such arrangements to be made) to permit
the disclosure of and preserve such information as confidential or proprietary,
(b) classified or constitutes a trade secret, or (c) subject to any
attorney-client privilege).

 

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

 

“Permitted Liens” means the Liens permitted pursuant to Section 8.2.

 

“Permitted Unsecured Indebtedness” means unsecured Indebtedness of the Borrower
and Guarantees thereof by any Credit Party; provided that (a) the stated final
maturity of such Indebtedness shall not be earlier than 91 days after the
Maturity Date, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the date that is 91 days after the Maturity Date, (b) such
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default, a change in control, fundamental change,
an asset disposition or an event of loss, or in the case of convertible notes,
upon conversion) prior to the date 91 days after the Maturity Date, (c) such
Indebtedness contains terms and conditions (excluding interest rate, fees and
other pricing terms, premiums and optional prepayment or optional redemption
provisions) that are market terms on the date such Indebtedness is incurred or
are not materially more restrictive, taken as a whole, than the covenants and
events of default contained in this Agreement (in each case as determined in
good faith by the chief financial officer of the Borrower), (d) such
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that is not a Credit Party, (e) such Indebtedness
shall not be secured by any Lien on any asset of the Borrower or any Subsidiary,
(f) at the time of and immediately after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof, no Default or Event of
Default shall have occurred and be continuing and (g) after giving effect to the
incurrence of such Indebtedness and the application of the proceeds thereof, the
Borrower shall be in Pro Forma Compliance with the covenants set forth in
Section 8.14.

 

22

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning assigned thereto in Section 7.2.

 

“Pledged Subsidiary” means each Foreign Subsidiary and each Foreign Subsidiary
Holding Company, the Equity Interests of which have been pledged (except to the
extent of a portion of such Equity Interests that constitutes Excluded
Collateral (as defined in the Collateral Agreement)), and a security interest in
which has been granted, by a Credit Party pursuant to the Security Documents in
accordance with the terms of this Agreement.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant for any period during which one
or more Specified Transactions occurs calculated after giving pro forma effect
to such Specified Transaction (and all other Specified Transactions that have
been consummated during the applicable period and any related Indebtedness
incurred or repaid in connection therewith) as if such Specified Transaction and
any related incurrence or reduction of Indebtedness had occurred on the first
day of the applicable period of measurement ending with the most recent fiscal
quarter for which financial statements shall have been delivered, or are being
delivered, as applicable, pursuant to Section 7.1(a) or Section 7.1(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in
Section 5.1(e)(i)) and, to the extent applicable, to the historical financial
statements of all entities or assets acquired or disposed of, and the
consolidated financial statements of Borrower and its Subsidiaries, all in
accordance with Article 11 of Regulation S-X under the Exchange Act calculated
on a basis consistent with GAAP. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedge
Agreement applicable to such Indebtedness if such Hedge Agreement has a
remaining term in excess of 12 months).

 

“Pro Forma Compliance” means, at any date of determination, that the Borrower
and its Subsidiaries shall be in pro forma compliance with any or all of the
covenants set forth in Section 8.14, as of the date of such determination or the
last day of the most recently completed fiscal quarter for which financial
statements shall have been delivered, or are being delivered, as applicable,
pursuant to Section 7.1(a) or Section 7.1(b) (or, prior to the delivery of any
such financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 5.1(e)(i)) (computed on the basis of
(a) balance sheet amounts as of such date and (b) income statement amounts for
the most recently completed period of four consecutive fiscal quarters for which
financial statements shall have been delivered to the Administrative Agent and
calculated on a Pro Forma Basis in respect of the event giving rise to such
determination and all other Specified Transactions that have been consummated
during the applicable period and any related Indebtedness incurred or repaid in
connection therewith).

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“Public Lenders” has the meaning assigned thereto in Section 7.2.

 

23

--------------------------------------------------------------------------------


 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

 

“Register” has the meaning assigned thereto in Section 11.9(c).

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent.  Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

 

“Restricted Payment” has the meaning assigned thereto in Section 8.6.

 

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following:  (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (c) each date of any payment
by the Issuing Lender under any Letter of Credit denominated in an Alternative
Currency, and (d) such additional dates as the Administrative Agent or the
Issuing Lender shall determine or the Required Lenders shall require.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 4.13).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

24

--------------------------------------------------------------------------------


 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Security Documents” means the collective reference to the Collateral Agreement,
and each other agreement or writing pursuant to which any Credit Party pledges
or grants, or purports to pledge or grant, a security interest in any Property
or assets securing the Secured Obligations.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they become absolute and matured in the ordinary course
of business.  The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the

 

25

--------------------------------------------------------------------------------


 

Person for whom the account is maintained as entitled to exercise the rights
that comprise the financial asset.

 

“Specified Disposition” means any disposition or series of related dispositions
of all or substantially all of the assets or Equity Interests of any Subsidiary
of the Borrower or any division, business unit, product line or line of business
for which Disposition Consideration exceeds $5,000,000.

 

“Specified Transaction” means (a) any Specified Disposition, (b) any Permitted
Acquisition, (c) any incurrence of Indebtedness in respect of which the Borrower
is required to be, by the terms of this Agreement, in Pro Forma Compliance with
the financial covenants set forth in Section 8.14; or (d) for purposes of
Section 4.13 only, any increase in Commitments pursuant to Section 4.13.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the Issuing Lender may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than Excluded Subsidiaries) in existence on
the Closing Date or which become a party to the Subsidiary Guaranty Agreement
pursuant to Section 7.14.

 

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

26

--------------------------------------------------------------------------------


 

“Synthetic Lease” means any synthetic lease, Tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for Tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, fines, additions to tax or penalties applicable thereto.

 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.

 

“Threshold Amount” means $10,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitment of such Lender at such time, the aggregate principal amount at such
time of its outstanding Loans and the L/C Outstanding Amount of such Lender’s
participation in all L/C Obligations at such time.

 

“Total Outstandings” means the sum of (a) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; plus
(b) L/C Outstanding Amount.

 

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions, any issuance of Indebtedness permitted pursuant to
Section 8.1 (other than the issuance of Indebtedness pursuant to this Agreement
and the other Loan Documents) and any Permitted Acquisitions (including, without
limitation, any financing fees (including any underwriting, commitment,
arrangement, structuring or similar fees), merger and acquisition fees
(including any investment banking or brokerage fees), legal fees and expenses,
consulting and valuation fees, due diligence fees or any other fees and expenses
in connection therewith), in each case to the extent paid within six (6) months
of the closing of the Credit Facility, such issuance of Indebtedness or such
Permitted Acquisition, as applicable.

 

27

--------------------------------------------------------------------------------


 

“Transactions” means, collectively, (a) the closing of the Credit Facility and
(b) the payment of the Transaction Costs incurred in connection with the
foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“United States” means the United States of America.

 

“Unreimbursed Amount” has the meaning assigned thereto in Section 3.5.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

SECTION 1.2 Other Definitions and Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

 

SECTION 1.3 Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(a), except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant

 

28

--------------------------------------------------------------------------------


 

(including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

SECTION 1.4 UCC Terms.  Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions.  Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

 

SECTION 1.5 Rounding.  Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

 

SECTION 1.6 References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
Food Drug and Cosmetic Act, the HIPAA, the PATRIOT Act, the Securities Act of
1933, the UCC, the Investment Company Act of 1940, the Interstate Commerce Act,
the Trading with the Enemy Act of the United States or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

 

SECTION 1.7 Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

 

SECTION 1.8 Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the Dollar Equivalent of the maximum face amount of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

 

29

--------------------------------------------------------------------------------


 

SECTION 1.9 Guarantees.  Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.

 

SECTION 1.10 Covenant Compliance Generally.  For purposes of determining
compliance under Section 8.1, Section 8.2, Section 8.3, Section 8.5 and
Section 8.6, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating Consolidated Net
Income in the most recent annual financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 7.1(a).  Notwithstanding the
foregoing, for purposes of determining compliance with Section 8.1, Section 8.2
and Section 8.3, with respect to any amount of Indebtedness or Investment in a
currency other than Dollars, no breach of any basket contained in such sections
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred;
provided that for the avoidance of doubt, the foregoing provisions of this
Section 1.10 shall otherwise apply to such Sections, including with respect to
determining whether any Indebtedness or Investment may be incurred at any time
under such Sections.

 

SECTION 1.11 Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the Issuing
Lender, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of L/C Credit
Extensions and L/C Outstanding Amounts denominated in Alternative Currencies. 
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur.  Except for purposes of
financial statements delivered by the Credit Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for the purposes of the
Loan Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the Issuing Lender, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the Issuing Lender, as the
case may be.

 

SECTION 1.12 Alternative Currencies.

 

(a)                                 The Borrower may from time to time request
that Letters of Credit be issued in a currency other than Dollars; provided that
such requested currency is a lawful currency that is readily available and
freely transferable and convertible into Dollars, and each such request shall be
subject to the approval of the Administrative Agent and the Issuing Lender.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Letter of Credit issuance (or such other time or date
as may be agreed by the Administrative Agent and the Issuing Lender, in its or
their sole discretion).  The Administrative Agent shall promptly notify the
Issuing Lender thereof.  The Issuing Lender shall notify the Administrative
Agent, not later than 11:00 a.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of the
issuance of Letters of Credit in such requested currency.

 

30

--------------------------------------------------------------------------------


 

(c)                                  Any failure by the Issuing Lender to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by the Issuing Lender to permit Letters
of Credit to be issued in such requested currency.  If the Administrative Agent
and the Issuing Lender consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
alternative currency under this Section 1.12, the Administrative Agent shall
promptly so notify the Borrower.

 

SECTION 1.13 Change of Currency.

 

(a)                                 Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

ARTICLE II

 

REVOLVING CREDIT FACILITY

 

SECTION 2.1 Loans.  Subject to the terms and conditions of this Agreement and
the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, each Lender
severally agrees to make Loans to the Borrower from time to time from the
Closing Date through, but not including, the Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.2; provided, that (a) the
Total Outstandings shall not exceed the aggregate Commitments and (b) the Total
Credit Exposure of any Lender shall not at any time exceed such Lender’s
Commitment.  Each Loan by a Lender shall be in a principal amount equal to such
Lender’s Commitment Percentage of the aggregate principal amount of Loans
requested on such occasion.  Subject to the terms and conditions hereof, the
Borrower may borrow, repay and reborrow Loans hereunder until the Maturity Date.

 

SECTION 2.2 Procedure for Advances of Loans.

 

(a)                                 Requests for Borrowing.  The Borrower shall
give the Administrative Agent irrevocable prior written notice substantially in
the form of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on
the same Business Day as each Base Rate Loan and (ii) at least three
(3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, (x) with respect to Base Rate

 

31

--------------------------------------------------------------------------------


 

Loans in an aggregate principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof, and (y) with respect to LIBOR Rate Loans in an
aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof, (C)  whether such Loan is to be a LIBOR Rate Loan or Base Rate
Loan and (D) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto.  If the Borrower fails to specify a type of Loan in a
Notice of Borrowing, then the applicable Loans shall be made as Base Rate
Loans.  If the Borrower requests a borrowing of LIBOR Rate Loans in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.  A Notice of Borrowing
received after 11:00 a.m. shall be deemed received on the next Business Day. 
The Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.

 

(b)                                 Disbursement of Loans.  Not later than
1:00 p.m. on the proposed borrowing date, each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender’s Commitment Percentage of the Loans to be made on such borrowing
date.  The Administrative Agent will make such Loans available to the Borrower
(and the Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to this Section) in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the Borrower identified in the most recent notice substantially in
the form attached as Exhibit C (a “Notice of Account Designation”) delivered by
the Borrower to the Administrative Agent or as may be otherwise agreed upon by
the Borrower and the Administrative Agent from time to time.  Subject to
Section 4.7 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Loan requested pursuant to this Section to
the extent that any Lender has not made available to the Administrative Agent
its Commitment Percentage of such Loan.

 

SECTION 2.3 Repayment and Prepayment of Loans.

 

(a)                                 Repayment on Termination Date.  The Borrower
hereby agrees to repay the outstanding principal amount of all Loans in full on
the Maturity Date, together with all accrued but unpaid interest thereon.

 

(b)                                 Mandatory Prepayments.  If at any time the
Total Outstandings exceed the aggregate Commitments, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Lenders, such portion of the
Extensions of Credit which equals the amount of such excess with each such
repayment applied first, to the principal amount of outstanding Loans and
second, with respect to any Letters of Credit then outstanding, a payment of
Cash Collateral into a Cash Collateral account opened by the Administrative
Agent, for the benefit of the Lenders, in an amount equal to such excess (such
Cash Collateral to be applied in accordance with Section 9.2(b)).

 

(c)                                  Optional Prepayments.  The Borrower may at
any time and from time to time prepay Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as prepayment of each Base Rate Loan and
(ii) at least three (3) Business Days before prepayment of each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each.  Upon receipt of such notice,
the Administrative Agent shall promptly notify each Lender.  If any such notice
is given, the amount specified in such notice shall be due and payable on the
date set forth in such notice.  Partial prepayments shall be in an aggregate
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof with
respect to Base Rate Loans and $1,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans.  A

 

32

--------------------------------------------------------------------------------


 

Notice of Prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day.  Each such prepayment shall be accompanied by any amount
required to be paid pursuant to Section 4.9 hereof and any interest accrued
thereon.

 

(d)                                 Limitation on Prepayment of LIBOR Rate
Loans.  The Borrower may not prepay any LIBOR Rate Loan on any day other than on
the last day of the Interest Period applicable thereto unless such prepayment is
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

 

(e)                                  Hedge Agreements.  No repayment or
prepayment of the Loans pursuant to this Section shall affect any of the
Borrower’s obligations under any Hedge Agreement entered into with respect to
the Loans.

 

SECTION 2.4 Permanent Reduction of the Commitments.

 

(a)                                 Voluntary Reduction.  The Borrower shall
have the right at any time and from time to time, upon at least five
(5) Business Days prior irrevocable written notice to the Administrative Agent,
to permanently reduce, without premium or penalty, (i) the entire Commitments at
any time or (ii) portions of the Commitments, from time to time, in an aggregate
principal amount not less than $1,000,000 or any whole multiple of $1,000,000 in
excess thereof.  Any reduction of the Commitments shall be applied to the
Commitment of each Lender according to its Commitment Percentage.  All
Commitment Fees accrued until the effective date of any termination of the
Commitments shall be paid on the effective date of such termination.

 

(b)                                 Corresponding Payment.  Each permanent
reduction permitted pursuant to this Section shall be accompanied by a payment
of principal sufficient to reduce the aggregate outstanding Loans and L/C
Obligations, as applicable, after such reduction to the Commitments as so
reduced, and if the aggregate amount of all outstanding Letters of Credit
exceeds the aggregate Commitments as so reduced, the Borrower shall be required
to deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to such excess.  Such Cash Collateral
shall be applied in accordance with Section 9.2(b).  Any reduction of the
Commitments to zero shall be accompanied by payment of all outstanding Loans
(and furnishing of Cash Collateral satisfactory to the Administrative Agent for
all L/C Obligations) and shall result in the termination of the Commitments and
the Revolving Credit Facility.  If the reduction of the Commitments requires the
repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 4.9 hereof.

 

SECTION 2.5 Termination of Revolving Credit Facility.  The Revolving Credit
Facility and the Commitments shall terminate on the Maturity Date.

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.1 L/C Commitment.

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement and the other Loan Documents, including, without
limitation, Section 5.2(e) and Section 5.2(f) of this Agreement, and in reliance
upon the representations and warranties set forth in this Agreement and the
other Loan Documents and on the agreements of the Lenders set forth in
Section 3.4(a), the Issuing Lender agrees to issue standby letters of credit
(the “Letters of Credit”) for the account of the Borrower or any Subsidiary
thereof on any Business Day from the Closing Date through but not including the
fifth (5th) Business Day prior to the Maturity Date in such form as may be
approved from time to time by the Issuing Lender;

 

33

--------------------------------------------------------------------------------


 

provided, that the Issuing Lender shall have no obligation to issue any Letter
of Credit if, after giving effect to such issuance, (a) the L/C Outstanding
Amount of all L/C Obligations would exceed the L/C Commitment; (b) the Total
Outstandings would exceed the aggregate Commitments; and (c) the Total Credit
Exposure of any Lender would exceed such Lender’s Commitment.  Each Letter of
Credit shall (i) be denominated in Dollars or in an Alternative Currency in a
minimum amount agreed to by the Issuing Lender, (ii) be a standby letter of
credit issued to support obligations of the Borrower or any of its Subsidiaries,
contingent or otherwise, incurred in the ordinary course of business,
(iii) expire on a date no more than twelve (12) months after the date of
issuance or last renewal of such Letter of Credit (subject to automatic renewal
for additional one (1) year periods pursuant to the terms of the Letter of
Credit Application or other documentation acceptable to the Issuing Lender),
which date shall be no later than the fifth (5th) Business Day prior to the
Maturity Date and (iv) be subject to ISP98, as set forth in the Letter of Credit
Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York.  The Issuing Lender
shall not at any time be obligated to issue any Letter of Credit hereunder if
such issuance would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law.  References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires.

 

(b)                                 Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, Article III shall be
subject to the terms and conditions of Section 4.14 and Section 4.15.

 

SECTION 3.2  Procedure for Issuance of Letters of Credit.  The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request.  Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower.  The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each Lender of the issuance and upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Lender’s participation therein.

 

SECTION 3.3  Commissions and Other Charges.

 

(a)                                 Letter of Credit Commissions.  Subject to
Section 4.15(a)(iii)(B), the Borrower shall pay to the Administrative Agent, for
the account of the Issuing Lender and the L/C Participants, in Dollars, a letter
of credit commission with respect to each Letter of Credit in the amount equal
to the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit times the Applicable Margin with respect to Loans that are
LIBOR Rate Loans (determined on a per annum basis).  Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Maturity Date and thereafter on demand of the Administrative Agent.  The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the Issuing Lender and the L/C Participants all commissions received pursuant
to this Section 3.3 in accordance with their respective Commitment Percentages.

 

34

--------------------------------------------------------------------------------


 

(b)                                 Issuance Fee.  In addition to the foregoing
commission, if there is more than one Lender, the Borrower shall pay to the
Administrative Agent, for the account of the Issuing Lender, in Dollars, an
issuance fee with respect to each Letter of Credit to be agreed by the Borrower
and the Issuing Lender.  Such issuance fee shall be payable quarterly in arrears
on the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Maturity Date
and thereafter on demand of the Administrative Agent.

 

(c)                                  Other Fees, Costs, Charges and Expenses. 
In addition to the foregoing fees and commissions, the Borrower shall pay or
reimburse the Issuing Lender, in Dollars, for such normal and customary fees,
costs, charges and expenses as are incurred or charged by the Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit.

 

SECTION 3.4  L/C Participations.

 

(a)                                 The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Commitment Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit issued hereunder and the
amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Participant unconditionally and irrevocably agrees with the Issuing Lender that,
if a draft is paid under any Letter of Credit for which the Issuing Lender is
not reimbursed in full by the Borrower through a Loan or otherwise in accordance
with the terms of this Agreement, such L/C Participant shall pay to the Issuing
Lender upon demand, in Dollars, at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Commitment Percentage
of the Dollar Equivalent of the amount of such draft, or any part thereof, which
is not so reimbursed.

 

(b)                                 Upon becoming aware of any amount required
to be paid by any L/C Participant to the Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by the
Issuing Lender under any Letter of Credit, the Issuing Lender shall notify each
L/C Participant of the amount and due date of such required payment and such L/C
Participant shall pay to the Issuing Lender the amount specified on the
applicable due date.  If any such amount is paid to the Issuing Lender after the
date such payment is due, such L/C Participant shall pay to the Issuing Lender
on demand, in addition to such amount, the product of (i) such amount, times
(ii) the applicable Overnight Rate as determined by the Administrative Agent
during the period from and including the date such payment is due to the date on
which such payment is immediately available to the Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360.  A certificate of the Issuing Lender
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.  With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

 

(c)                                  Whenever, at any time after the Issuing
Lender has made payment under any Letter of Credit and has received from any L/C
Participant its Commitment Percentage of such payment in accordance with this
Section, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, the Issuing Lender will distribute to such L/C
Participant in Dollars its pro rata share thereof; provided, that in the event
that any such payment received by the Issuing Lender shall be required to be
returned by the Issuing Lender, such L/C Participant shall return in Dollars to
the Issuing Lender the portion thereof previously distributed by the Issuing
Lender to it.

 

35

--------------------------------------------------------------------------------


 

SECTION 3.5  Reimbursement Obligation of the Borrower.  In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Loan as provided for in this Section or with funds from
other sources), in Same Day Funds, the Issuing Lender on each date on which the
Issuing Lender notifies the Borrower of the date and amount of a draft paid
under any Letter of Credit for the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.3(c) incurred by the Issuing Lender in
connection with such payment, in the currency required by this Section 3.5 or
Section 3.3(c), as applicable.  In the case of a Letter of Credit denominated in
an Alternative Currency, the Borrower shall reimburse the Issuing Lender in such
Alternative Currency, unless (A) the Issuing Lender (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the Issuing Lender promptly following receipt of
the notice of drawing that the Borrower will reimburse the Issuing Lender in
Dollars.  In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the Issuing Lender
shall notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 11:00 a.m. on the
date of any payment by the Issuing Lender under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
Issuing Lender under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Borrower shall reimburse the
Issuing Lender in an amount equal to the amount of such drawing and in the
applicable currency.  In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 3.5 and (B) the Dollar amount paid by the Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the Issuing
Lender for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If the Borrower fails
to timely reimburse the Issuing Lender on the Honor Date, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Lenders make a Loan as a Base Rate Loan on the applicable
repayment date in the amount of (i) the Unreimbursed Amount and (ii) any amounts
referred to in Section 3.3(c) incurred by the Issuing Lender in connection with
such payment, and the Lenders shall make a Loan as a Base Rate Loan in such
amount, the proceeds of which shall be applied to reimburse the Issuing Lender
for the amount of the related drawing and such fees and expenses.  Each Lender
acknowledges and agrees that its obligation to fund a Loan in accordance with
this Section to reimburse the Issuing Lender for any draft paid under a Letter
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.2(a) or Article V.  If the Borrower shall fail
to reimburse the Issuing Lender as provided above, the Unreimbursed Amount shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.

 

SECTION 3.6  Obligations Absolute.  The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person.  The Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or

 

36

--------------------------------------------------------------------------------


 

among the Borrower and any beneficiary of any Letter of Credit or any other
party to which such Letter of Credit may be transferred or any claims whatsoever
of the Borrower against any beneficiary of such Letter of Credit or any such
transferee, or any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally.  The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final nonappealable
judgment.  The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct
shall be binding on the Borrower and shall not result in any liability of the
Issuing Lender or any L/C Participant to the Borrower.  The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.

 

SECTION 3.7  Effect of Letter of Credit Application.  To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

 

ARTICLE IV

 

GENERAL LOAN PROVISIONS

 

SECTION 4.1  Interest.

 

(a)                                 Interest Rate Options.  Subject to the
provisions of this Section, at the election of the Borrower, Loans shall bear
interest at (i) the Base Rate plus the Applicable Margin or (ii) the LIBOR Rate
plus the Applicable Margin (provided that the LIBOR Rate shall not be available
until the third Business Day after the Closing Date unless the Borrower has
delivered to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 4.9 of this Agreement).  The Borrower shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 4.2.

 

(b)                                 Default Rate.  Subject to Section 9.3,
(i) immediately upon the occurrence and during the continuance of an Event of
Default under Section 9.1(a), (b), (i) or (j), or (ii) at the election of the
Required Lenders, upon the occurrence and during the continuance of any other
Event of Default, (A) the Borrower shall no longer have the option to request
LIBOR Rate Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans
shall bear interest at a rate per annum of two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to LIBOR Rate Loans until
the end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any Debtor Relief Law.

 

37

--------------------------------------------------------------------------------


 

(c)                                  Interest Payment and Computation.  Interest
on each Base Rate Loan shall be due and payable in arrears on the last Business
Day of each calendar month commencing September 30, 2013; and interest on each
LIBOR Rate Loan shall be due and payable on the last day of each Interest Period
applicable thereto.  All computations of interest for Base Rate Loans when the
Base Rate is determined by the Prime Rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest provided hereunder shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year).

 

(d)                                 Maximum Rate.  In no contingency or event
whatsoever shall the aggregate of all amounts deemed interest under this
Agreement charged or collected pursuant to the terms of this Agreement exceed
the highest rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Borrower any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations.  It is the intent hereof that the Borrower not pay
or contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by the Borrower under Applicable
Law.

 

SECTION 4.2  Notice and Manner of Conversion or Continuation of Loans.  Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans in a principal amount equal to $1,000,000 or any whole multiple of
$100,000 in excess thereof into one or more LIBOR Rate Loans and (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $1,000,000 or a
whole multiple of $100,000 in excess thereof into Base Rate Loans or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans.  Whenever the Borrower
desires to convert or continue Loans as provided above, the Borrower shall give
the Administrative Agent irrevocable prior written notice in the form attached
as Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate
Loan.  If the Borrower fails to give a timely Notice of Conversion/Continuation
prior to the end of the Interest Period for any LIBOR Rate Loan, then the
applicable LIBOR Rate Loan shall be continued as LIBOR Rate Loan and will be
deemed to have the same Interest Period as was then in effect prior to the
expiration of the previous Interest Period during which the Borrower failed to
give a timely Notice of Conversion/Continuation.  Any such automatic
continuation of a LIBOR Rate Loan shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Rate Loan. 
If the Borrower requests a conversion to, or continuation of, LIBOR Rate Loans,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

SECTION 4.3  Fees.

 

(a)                                 Commitment Fee.  Commencing on the Closing
Date, subject to Section 4.15(a)(iii)(A), the Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a non-refundable

 

38

--------------------------------------------------------------------------------


 

commitment fee (the “Commitment Fee”) at a rate per annum equal to 0.25% on the
average daily unused portion of the aggregate Commitments of the Lenders (other
than the Defaulting Lenders, if any).  The Commitment Fee shall be payable in
arrears on the last Business Day of each calendar quarter during the term of
this Agreement commencing September 30, 2013 and ending on the date upon which
all Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Commitments have
been terminated.  The Commitment Fee shall be distributed by the Administrative
Agent to the Lenders (other than any Defaulting Lender) pro rata in accordance
with such Lenders’ respective Commitment Percentages.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Administrative Agent fees in the amounts and at the times specified in the Fee
Letter.  The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

 

SECTION 4.4  Manner of Payment.  Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 9.1, but for all other purposes shall be deemed to have been
made on the next succeeding Business Day.  Any payment received (i) after
2:00 p.m., in the case of payments in Dollars, or (ii) after the Applicable Time
specified by Administrative Agent in the case of payments in an Alternative
Currency, shall in each case be deemed to have been made on the next succeeding
Business Day for all purposes.  Upon receipt by the Administrative Agent of each
such payment, the Administrative Agent shall distribute to each such Lender at
its address for notices set forth herein its Commitment Percentage in respect of
the relevant Credit Facility (or other applicable share as provided herein) of
such payment and shall wire advice of the amount of such credit to each Lender. 
Each payment to the Administrative Agent of the Issuing Lender’s fees or L/C
Participants’ commissions shall be made in like manner, but for the account of
the Issuing Lender or the L/C Participants, as the case may be.  Each payment to
the Administrative Agent of Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent and any amount payable to any
Lender under Section 4.9, Section 4.10, Section 4.11 or Section 11.3 shall be
paid to the Administrative Agent for the account of the applicable Lender. 
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.  Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 4.15(a)(ii).  If, for any
reason, the Borrower is prohibited by any law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount.

 

SECTION 4.5  Evidence of Indebtedness.

 

(a)                                 Extensions of Credit.  The Extensions of
Credit made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Extensions of Credit made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in

 

39

--------------------------------------------------------------------------------


 

doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans, in addition to such accounts or records.  Each Lender may attach
schedules to its Note(s) and endorse thereon the date, amount and maturity of
its Loans and payments with respect thereto.

 

(b)                                 Participations.  In addition to the accounts
and records referred to in Section 4.5(a), each Lender and the Administrative
Agent shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

SECTION 4.6  Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Section 4.9, Section 4.10, Section 4.11 or Section 11.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 4.14 or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Letters of Credit to any assignee or
participant, other than to the Borrower or any of its Subsidiaries or Affiliates
(as to which the provisions of this paragraph shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

SECTION 4.7  Administrative Agent’s Clawback.

 

(a)                                 Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender (i) in the case of Base Rate Loans, not later than 12:00
noon on the date of any proposed borrowing and (ii) otherwise, prior to the
proposed date of any

 

40

--------------------------------------------------------------------------------


 

borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.2(b) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(b)                                 Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case maybe, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender, in Same Day Funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 

(c)                                  Nature of Obligations of Lenders Regarding
Extensions of Credit.  The obligations of the Lenders under this Agreement to
make the Loans and issue or participate in Letters of Credit are several and are
not joint or joint and several.  The failure of any Lender to make available its
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

 

SECTION 4.8  Changed Circumstances.

 

(a)                                 Circumstances Affecting LIBOR Rate
Availability.  In connection with any request for a LIBOR Rate Loan or a
conversion to or continuation thereof, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower.  Thereafter, until the Administrative Agent

 

41

--------------------------------------------------------------------------------


 

notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 4.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.

 

(b)                                 Laws Affecting LIBOR Rate Availability.  If,
after the date hereof, the introduction of, or any change in, any Applicable Law
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any LIBOR Rate Loan, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrower and the other Lenders. 
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Rate Loans, and the right of the Borrower to convert any Loan to a LIBOR Rate
Loan or continue any Loan as a LIBOR Rate Loan shall be suspended and thereafter
the Borrower may select only Base Rate Loans and (ii) if any of the Lenders may
not lawfully continue to maintain a LIBOR Rate Loan to the end of the then
current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.

 

SECTION 4.9  Indemnity.  The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation, (c) due to any payment, prepayment or conversion of any
LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor, or (d) due to any failure by the Borrower to make payment of any
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency.  The amount of such loss or expense shall be determined, in
the applicable Lender’s sole discretion, based upon the assumption that such
Lender funded its Commitment Percentage of the LIBOR Rate Loans in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical.  A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

 

SECTION 4.10                                                Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account

 

42

--------------------------------------------------------------------------------


 

of, or advances, loans or other credit extended or participated in by, any
Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the Issuing Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or LIBOR Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Issuing Lender or other Recipient, the Borrower shall promptly pay to any such
Lender, the Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Lender
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
Issuing Lender determines that any Change in Law affecting such Lender or the
Issuing Lender or any lending office of such Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or the Issuing Lender’s capital or on the capital of such Lender’s
or the Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or the Issuing Lender the Borrower
shall promptly pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender, the Issuing Lender or such other Recipient setting
forth the amount or amounts necessary to compensate such Lender, the Issuing
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall pay such Lender, the Issuing Lender or such other Recipient, as
the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender, the Issuing Lender or such other Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s, the Issuing Lender’s or such other Recipient’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender, the Issuing Lender or any other Recipient pursuant to this Section for
any increased costs incurred or reductions suffered more than six

 

43

--------------------------------------------------------------------------------


 

(6) months prior to the date that such Lender, the Issuing Lender or such other
Recipient, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s, the Issuing
Lender’s or such other Recipient’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

SECTION 4.11                                                Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 4.11, the term “Lender” includes the Issuing Lender and the term
“Applicable Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Credit Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law.  If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                                  Payment of Other Taxes by the Credit
Parties.  The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Credit Parties.  The
Credit Parties shall jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.9(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).  Any amounts set off and applied

 

44

--------------------------------------------------------------------------------


 

by the Administrative Agent pursuant to the preceding sentence in respect of
amounts paid by the Borrower shall be treated as having been paid by the
Borrower for purposes of the Loan Documents.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section 4.11, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 4.11(g)(ii)(B), 4.11(g)(ii)(C) and 4.11(g)(ii)(E) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               The Administrative Agent, and any successor
Administrative Agent that is a U.S. Person, shall deliver an IRS Form W-9 to the
Borrower on or prior to the date the Administrative Agent becomes a party hereto
and any successor Administrative Agent that is not a U.S. Person shall, to the
extent it is legally entitled to do so, provide to the Borrower any and all
forms described in Section 4.11(g)(ii)(C) and 4.11(g)(ii)(D) below;

 

(B)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from United States federal backup withholding tax;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

45

--------------------------------------------------------------------------------


 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner of payments made to it, executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

 

(D)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(E)                                if a payment made to a Recipient under any
Loan Document would be subject to United States federal withholding Tax imposed
by FATCA if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation

 

46

--------------------------------------------------------------------------------


 

reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it is entitled and for which it has been
indemnified pursuant to this Section 4.11 (including by the payment of
additional amounts pursuant to this Section 4.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
interest imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) if (i) payment of the
additional amounts pursuant to this Section 4.11 are not due to the indemnified
party’s failure to file a timely and accurate form or certification or timely
update such form or certification as required pursuant to Section 4.11(g) and
(ii) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 4.11 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

SECTION 4.12                                                Mitigation
Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 4.10, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.11,
then such Lender shall, at the request of the Borrower, use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.10 or Section 4.11, as the case may be, in the future and
(ii) would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be materially disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 4.10, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.11, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 4.12(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.9), all of its interests, rights (other than its existing rights to
payments pursuant to Section 4.10 or Section 4.11) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.9;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 4.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 4.10 or payments required to be made
pursuant to Section 4.11, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 4.13                                                Incremental Loans.

 

(a)                                 At any time following the Closing Date, the
Borrower may by written notice to the Administrative Agent elect to request the
establishment of one or more increases in the Commitments (any such increase, an
“Incremental Commitment Increase”) to make revolving credit loans under the
Revolving Credit Facility (any such loan, an “Incremental Loan”);  provided that
(1) the total aggregate principal amount for all such Incremental Commitment
Increases shall not (as of any date of incurrence thereof) exceed $25,000,000
and (2) the total aggregate amount for each Incremental Commitment Increase
shall not be less than a minimum principal amount of $10,000,000 or, if less,
the remaining amount permitted pursuant to the foregoing clause (1).  Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that any Incremental Commitment Increase shall be effective,
which shall be a date not less than ten (10) Business Days after the date on
which such notice is delivered to Administrative Agent.  The Borrower may invite
any Lender, any Affiliate of any Lender and/or any Approved Fund, and/or any
other Person approved by the Administrative Agent in its sole discretion, to
provide an Incremental Commitment Increase (any such Person, an “Incremental
Lender”).  Any proposed Incremental Lender offered or approached to provide all
or a portion of any

 

48

--------------------------------------------------------------------------------


 

Incremental Commitment Increase may elect or decline, in its sole discretion, to
provide such Incremental Commitment Increase.  Any Incremental Commitment
Increase shall become effective as of such Increased Amount Date; provided that:

 

(i)                                     no Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to (1) any
Incremental Commitment Increase, (2) the making of any Incremental Loans
pursuant thereto and (3) any Permitted Acquisition consummated in connection
therewith;

 

(ii)                                  the Administrative Agent and the Lenders
shall have received from the Borrower an Officer’s Compliance Certificate
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that both before and after giving effect to any
Incremental Commitment Increase and the making of any Incremental Loans pursuant
thereto (with any Incremental Commitment Increase being deemed to be fully
funded) and to any Permitted Acquisition consummated in connection therewith,
the Borrower is in Pro Forma Compliance with the financial covenants set forth
in Section 8.14;

 

(iii)                               each of the representations and warranties
contained in Article VI shall be true and correct in all material respects,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects,
on such Increased Amount Date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date);

 

(iv)                              the proceeds of any Incremental Loans shall be
used for general corporate purposes of the Borrower and its Subsidiaries
(including Permitted Acquisitions);

 

(v)                                 each Incremental Commitment Increase (and
the Incremental Loans made thereunder) shall constitute Obligations of the
Borrower and shall be secured and guaranteed with the other Extensions of Credit
on a pari passu basis;

 

(vi)                              (A) each Incremental Commitment Increase and
Incremental Loan shall mature on the Maturity Date, shall bear interest and be
entitled to fees, in each case at the rate applicable to the Loans, and shall be
subject to the same terms and conditions as the Loans; (B) the outstanding Loans
and Commitment Percentages of L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Lenders
(including the Incremental Lenders providing such Incremental Commitment
Increases) in accordance with their revised Commitment Percentages (and the
Lenders (including the Incremental Lenders providing such Incremental Commitment
Increases) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 4.9 in connection with such reallocation as if such reallocation were a
repayment); and (C) except as provided above, all of the other terms and
conditions applicable to such Incremental Commitment Increase and Incremental
Loan shall, except to the extent otherwise provided in this Section 4.13, be
identical to the terms and conditions applicable to the Revolving Credit
Facility;

 

(vii)                           any Incremental Lender shall be entitled to the
same voting rights as the existing Lenders under the Revolving Credit Facility
and any Extensions of Credit made in connection with each Incremental Loan shall
receive proceeds of prepayments on the same basis as the other Loans made
hereunder;

 

49

--------------------------------------------------------------------------------


 

(viii)                        such Incremental Commitment Increases shall be
effected pursuant to one or more Lender Joinder Agreements executed and
delivered by the Borrower, the Administrative Agent and the applicable
Incremental Lenders (which Lender Joinder Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 4.13); and

 

(ix)                              the Borrower shall deliver or cause to be
delivered any customary legal opinions or other documents (including, without
limitation, a resolution duly adopted by the board of directors (or equivalent
governing body) of each Credit Party authorizing such Incremental Commitment
Increase) reasonably requested by Administrative Agent in connection with any
such transaction.

 

(b)                                 The Incremental Lenders shall be included in
any determination of the Required Lenders, and, unless otherwise agreed, the
Incremental Lenders will not constitute a separate voting class for any purposes
under this Agreement.  On any Increased Amount Date on which any Incremental
Commitment Increase becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Commitment Increase
shall become a Lender hereunder with respect to such Incremental Commitment
Increase.

 

SECTION 4.14                                                Cash Collateral.  At
any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall Cash Collateralize
the Fronting Exposure of the Issuing Lender, with respect to such Defaulting
Lender (determined after giving effect to Section 4.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount. Additionally, if the Administrative Agent notifies
the Borrower at any time that the L/C Outstanding Amount of all L/C Obligations
at such time exceeds 102% of the L/C Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall provide Cash
Collateral for the L/C Outstanding Amount of the L/C Obligations in an amount
not less than the amount by which the L/C Outstanding Amount of all L/C
Obligations exceeds the L/C Sublimit.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to
Section 4.14(b).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 4.14 or Section 4.15 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Fronting
Exposure of the Issuing Lender shall no longer be required to be held as

 

50

--------------------------------------------------------------------------------


 

Cash Collateral pursuant to this Section 4.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Lender that there exists excess Cash
Collateral; provided that, subject to Section 4.15, the Person providing Cash
Collateral and the Issuing Lender may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations; and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

SECTION 4.15                                                Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders and Section 11.2.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.4 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender with respect to such Defaulting Lender in accordance with Section 4.14;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan or funded participation in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 4.14; sixth, to the payment of any amounts owing to the Lenders or
the Issuing Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Letters of Credit owed to, such
Defaulting Lender until such time as all

 

51

--------------------------------------------------------------------------------


 

Loans and funded and unfunded participations in L/C Obligations are held by the
Lenders pro rata in accordance with the Commitments under the Revolving Credit
Facility without giving effect to Section 4.15(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 4.15(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit commissions pursuant to Section 3.3 for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Commitment Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 4.14.

 

(C)                               With respect to any Commitment Fee or letter
of credit commission not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (2) pay to the Issuing Lender the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 5.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Total Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, Cash Collateralize the Issuing Lender’s Fronting
Exposure in accordance with the procedures set forth in Section 4.14.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and the Issuing Lender agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so

 

52

--------------------------------------------------------------------------------


 

notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), such Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Credit Facility (without
giving effect to Section 4.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE V

 

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 5.1  Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letters of Credit, if any, is subject to
the satisfaction of each of the following conditions:

 

(a)                                 Executed Loan Documents.  This Agreement, a
Note in favor of each Lender requesting a Note, the Security Documents and the
Subsidiary Guaranty Agreement, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

 

(b)                                 Closing Certificates; Etc.  The
Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     Officer’s Certificate.  A certificate
from a Responsible Officer of the Borrower to the effect that (A) all
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents are true, correct and complete in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all
respects); (B) none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; (C) after
giving effect to the Transactions, no Default or Event of Default has occurred
and is continuing; (D) since December 31, 2012, no event has occurred or
condition arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect; and (E)  each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 5.1 and Section 5.2.

 

(ii)                                  Certificate of Secretary of each Credit
Party.  A certificate of a Responsible Officer of each Credit Party certifying
as to the incumbency and genuineness of the signature of each officer of such
Credit Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Credit Party and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Credit Party as in effect on the Closing Date,

 

53

--------------------------------------------------------------------------------


 

(C) resolutions duly adopted by the board of directors (or other governing body)
of such Credit Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (D) each certificate required
to be delivered pursuant to Section 5.1(b)(iii).

 

(iii)                               Certificates of Good Standing.  Certificates
as of a recent date of the good standing of each Credit Party under the laws of
its jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, and, to the extent requested by the Administrative Agent, each other
jurisdiction where such Credit Party is qualified to do business and, to the
extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent Taxes.

 

(iv)                              Opinions of Counsel.  Opinions of counsel to
the Credit Parties addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties, the Loan Documents and such other matters as the
Administrative Agent shall request (which such opinions shall expressly permit
reliance by permitted successors and assigns of the Administrative Agent and the
Lenders).

 

(c)                                  Personal Property Collateral.

 

(i)                                     Filings and Recordings.  Subject to
Section 7.14(e), the Administrative Agent shall have received all filings and
recordations that are necessary to perfect the security interests of the
Administrative Agent, on behalf of the Secured Parties, in the Collateral and
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Permitted Liens).

 

(ii)                                  Pledged Collateral.  The Administrative
Agent shall have received (A) original stock certificates or other certificates
evidencing the certificated Equity Interests pledged pursuant to the Security
Documents, together with an undated stock power for each such certificate duly
executed in blank by the registered owner thereof and (B) each original
promissory note pledged pursuant to the Security Documents together with an
undated allonge for each such promissory note duly executed in blank by the
holder thereof.

 

(iii)                               Lien Search.  The Administrative Agent shall
have received the results of a Lien search (including a search as to judgments,
pending litigation, bankruptcy, tax and intellectual property matters), in form
and substance reasonably satisfactory thereto, made against the Credit Parties
under the Uniform Commercial Code (or applicable judicial docket) as in effect
in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Credit Party, indicating among other things that the assets of
each such Credit Party are free and clear of any Lien (except for Permitted
Liens).

 

(iv)                              Property and Liability Insurance.  The
Administrative Agent shall have received, in each case in form and substance
reasonably satisfactory to the Administrative Agent, evidence of property,
business interruption and liability insurance covering each Credit Party (with
appropriate endorsements naming the Administrative Agent as lender’s loss payee
(and mortgagee, as applicable) on all policies for property hazard insurance and
as additional insured on all policies for liability insurance), and if requested
by the Administrative Agent, copies of such insurance policies.

 

54

--------------------------------------------------------------------------------


 

(v)                                 Perfection Certificate.  The Administrative
Agent shall have received, a completed perfection certificate as to each Credit
Party, dated the Closing Date and signed by a Responsible Officer of each Credit
Party, together with all attachments contemplated thereby.

 

(vi)                              Other Collateral Documentation.  Subject to
Section 7.14(e) and Section 7.17, the Administrative Agent shall have received
any documents reasonably requested thereby or as required by the terms of the
Security Documents to evidence its security interest in the Collateral
(including, without limitation, any landlord waivers or collateral access
agreements, Control Agreements and filings evidencing a security interest in any
intellectual property included in the Collateral).

 

(d)                                 Consents; Defaults.

 

(i)                                     Governmental and Third Party Approvals. 
The Credit Parties shall have received all material governmental, shareholder
and third party consents and approvals necessary (or any other material consents
as determined in the reasonable discretion of the Administrative Agent) in
connection with the transactions contemplated by this Agreement and the other
Loan Documents and all applicable waiting periods shall have expired without any
action being taken by any Person that could reasonably be expected to restrain,
prevent or impose any material adverse conditions on any of the Credit Parties
or such other transactions or that could seek or threaten any of the foregoing,
and no law or regulation shall be applicable which in the reasonable judgment of
the Administrative Agent could reasonably be expected to have such effect.

 

(ii)                                  No Injunction, Etc.  No action, proceeding
or investigation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s
reasonable discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

 

(e)                                  Financial Matters.

 

(i)                                     Financial Statements.  The
Administrative Agent shall have received (A) the audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of December 31, 2012 and the
related audited statements of income and retained earnings and cash flows for
the Fiscal Year then ended and (B) unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries as of June 30, 2013 and related unaudited interim
statements of income and retained earnings.

 

(ii)                                  Financial Projections.  The Administrative
Agent shall have received projections prepared by management of the Borrower, of
balance sheets and income statements on an annual basis for each year during the
term of the Credit Facility, which shall not be inconsistent with any financial
information or projections previously delivered to the Administrative Agent.

 

(iii)                               Financial Condition/Solvency Certificate. 
The Borrower shall have delivered to the Administrative Agent a certificate, in
form and substance satisfactory to the Administrative Agent, and certified as
accurate by the chief financial officer of the Borrower, that after giving
effect to the Transactions, the Credit Parties, on a Consolidated basis, are
Solvent.

 

55

--------------------------------------------------------------------------------


 

(iv)                              Payment at Closing.  The Borrower shall have
paid or made arrangements to pay contemporaneously with closing (A) to the
Administrative Agent and the Lenders the fees set forth or referenced in
Section 4.3 and any other accrued and unpaid fees or commissions due hereunder,
and (B) all fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent accrued and unpaid prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

(f)                                   Miscellaneous.

 

(i)                                     Notice of Account Designation.  The
Administrative Agent shall have received a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on or
after the Closing Date are to be disbursed.

 

(ii)                                  PATRIOT Act, etc.  The Borrower and each
of the Subsidiary Guarantors shall have provided to the Administrative Agent and
the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the PATRIOT Act,
applicable “know your customer” and anti-money laundering rules and regulations.

 

(iii)                               Other Documents.  All opinions, certificates
and other instruments and all proceedings in connection with the transactions
contemplated by this Agreement shall be satisfactory in form and substance to
the Administrative Agent.  The Administrative Agent shall have received copies
of all other documents, certificates and instruments reasonably requested
thereby, with respect to the transactions contemplated by this Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

SECTION 5.2  Conditions to All Extensions of Credit.  The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue, increase or extend any Letter of Credit are subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
continuation, conversion, issuance, increase or extension date:

 

(a)                                 Continuation of Representations and
Warranties.  The representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects,
except (i) for any representation and warranty that is qualified by materiality
or reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of such borrowing,
continuation, conversion, issuance, increase or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true

 

56

--------------------------------------------------------------------------------


 

and correct in all respects as of such earlier date) and (ii) that for purposes
of this Section 5.2, the representations and warranties contained in
Section 6.16 shall be deemed to refer to the most recent financial statements
furnished prior to the Closing Date or pursuant to Section 7.1(a) and
Section 7.1(b).

 

(b)                                 No Existing Default.  No Default or Event of
Default shall have occurred and be continuing (i) on the borrowing, continuation
or conversion date with respect to such Loan or after giving effect to the Loans
to be made, continued or converted on such date or (ii) on the issuance,
increase or extension date with respect to such Letter of Credit or after giving
effect to the issuance, increase or extension of such Letter of Credit on such
date.

 

(c)                                  Notices.  The Administrative Agent shall
have received a Notice of Borrowing or Notice of Conversion/Continuation, as
applicable, from the Borrower in accordance with Section 2.2(a) or Section 4.2,
as applicable.

 

(d)                                 Additional Letter of Credit Documents.  In
connection with any L/C Credit Extension, the Issuing Lender shall have received
a Letter of Credit Application and the certificates, documents and other papers
and information in connection therewith in accordance with Section 3.2.

 

(e)                                  New Letters of Credit.  So long as any
Lender is a Defaulting Lender, the Issuing Lender shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

(f)                                   Letters of Credit in Alternative
Currencies.  In the case of an L/C Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of Administrative
Agent and the Issuing Lender would make it impracticable for such L/C Credit
Extension to be denominated in the relevant Alternative Currency.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 5.2, that:

 

SECTION 6.1  Organization; Power; Qualification.  Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect.  The jurisdictions in which each Credit Party and each Subsidiary
thereof are organized and qualified to do business as of the Closing Date are
described on Schedule 6.1 to the Disclosure Letter.

 

SECTION 6.2  Ownership.  Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 6.2 to the Disclosure Letter, including its
designation as an Excluded Subsidiary, if applicable.  As of the Closing Date,
the capitalization of each Credit Party and its Subsidiaries consists of

 

57

--------------------------------------------------------------------------------


 

the number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 6.2 to the Disclosure
Letter.  All outstanding shares have been duly authorized and validly issued and
are fully paid and nonassessable and not subject to any preemptive or similar
rights, except as described in Schedule 6.2 to the Disclosure Letter.  The
shareholders or other owners, as applicable, of each Credit Party (other than
the Borrower) and its Subsidiaries and the number of shares owned by each as of
the Closing Date are described on Schedule 6.2 to the Disclosure Letter.  As of
the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Credit Party
(other than the Borrower) or any Subsidiary thereof, except as described on
Schedule 6.2 to the Disclosure Letter.

 

SECTION 6.3  Authorization; Enforceability.  Each Credit Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms.  This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

SECTION 6.4  Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc.  The execution, delivery and performance by each Credit Party and
each Subsidiary thereof of the Loan Documents to which each such Person is a
party, in accordance with their respective terms, the Extensions of Credit
hereunder and the transactions contemplated hereby or thereby do not and will
not, by the passage of time, the giving of notice or otherwise, (a) require any
Governmental Approval or violate any Applicable Law relating to any Credit Party
or any Subsidiary thereof where the failure to obtain such Governmental Approval
or such violation could reasonably be expected to have a Material Adverse
Effect, (b) conflict with, result in a breach of or constitute a default under
the articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC, and (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office.

 

SECTION 6.5  Compliance with Law; Governmental Approvals.  Each Credit Party and
each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business as currently being conducted, each
of which is in full force and effect, is final and not subject to review on
appeal and is not the subject of any pending or, to its knowledge, threatened
attack by direct or collateral proceeding, (b) is in compliance with each
Governmental Approval applicable to it

 

58

--------------------------------------------------------------------------------


 

and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law, except in each case of
clause (a), (b) or (c) where the failure to have, comply or file could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.6  Tax Returns and Payments.  Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all income and other material
federal, state, local and other Tax returns required by Applicable Law to be
filed, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect, and has paid, or made adequate
provision for the payment of, all income and other material federal, state,
local and other taxes, assessments and governmental charges or levies upon it
and its property, income, profits and assets which are due and payable (other
than any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and except
to the extent that failure do so could not reasonably be expected to have a
Material Adverse Effect).  Such returns accurately reflect in all material
respects all liability for taxes of any Credit Party or any Subsidiary thereof
for the periods covered thereby.  As of the Closing Date, except as set forth on
Schedule 6.6 to the Disclosure Letter, there is no ongoing audit or examination
or, to its knowledge, other investigation by any Governmental Authority of the
tax liability of any Credit Party or any Subsidiary thereof.  No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party and (b) Permitted Liens).  The charges, accruals and
reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of any Credit Party or any Subsidiary
thereof are in the judgment of the Borrower adequate, and the Borrower does not
anticipate any additional material taxes or assessments for any of such years.

 

SECTION 6.7  Intellectual Property Matters.  Each Credit Party and each
Subsidiary thereof owns, licenses or otherwise possesses rights to use all
material franchises, licenses, copyrights, copyright applications, patents,
patent rights or licenses, patent applications, trademarks, trademark rights,
service mark, service mark rights, trade names, trade name rights, copyrights
and other rights with respect to the foregoing which are reasonably necessary to
conduct its business as currently conducted.  No event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such material rights, and no Credit Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations, except
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 6.8  Health Care Regulatory Matters.

 

(a)                                 Each Credit Party and each Subsidiary’s
products that are subject to regulations of the FDA or similar Applicable Laws
of other Governmental Authorities in any domestic or foreign jurisdiction are in
compliance with all applicable requirements under the FDA and corresponding
state, local and foreign Applicable Laws except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. No Credit Party nor any of its Subsidiaries has
received any written notice from the FDA alleging any material violation by a
Credit Party or its Subsidiaries of any Applicable Law with respect to any
Credit Party or any Subsidiary’s product.

 

59

--------------------------------------------------------------------------------


 

(b)                                 To the extent applicable to any Credit Party
or any Subsidiary and for so long as (1) any Credit Party or any Subsidiary is a
“covered entity” as defined in 45 C.F.R. § 160.103, (2) any Credit Party or any
Subsidiary is a “business associate” as defined in 45 C.F.R. § 160.103, (3) any
Credit Party is subject to or covered by the HIPAA Administrative Requirements
codified at 45 C.F.R. Parts 160 & 162 and/or the HIPAA Security and Privacy
Requirements codified at 45 C.F.R. Parts 160 & 164, and/or (4) any Credit Party
or any Subsidiary sponsors any “group health plans” as defined in 45 C.F.R. §
160.103, such Credit Party or such Subsidiary is in compliance with the
applicable privacy, security, transaction standards, breach notification, and
other provisions and requirements of HIPAA and any comparable state laws except
where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.9  Environmental Matters.

 

(a)                                 The properties currently owned, leased or
operated by each Credit Party and each Subsidiary thereof do not contain, and to
their knowledge have not previously contained, and properties formerly owned,
leased or operated by each Credit Party and each Subsidiary did not during such
ownership, leasing, or operation contain, to their knowledge, any Hazardous
Materials in amounts or concentrations that constitute or constituted a
violation of applicable Environmental Laws, and that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

 

(b)                                 Except to the extent, individually or in the
aggregate, as could not reasonably be expected to have a Material Adverse
Effect, each Credit Party and each Subsidiary thereof and such properties and
all operations conducted in connection therewith are in compliance, and have
been in compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;

 

(c)                                  No Credit Party nor any Subsidiary thereof
has received any written notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters, Hazardous
Materials, or compliance with applicable Environmental Laws that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, nor does any Credit Party or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;

 

(d)                                 Hazardous Materials have not been
transported or disposed of to or from the properties owned, leased or operated
by any Credit Party or any Subsidiary thereof during the period of such
ownership, lease or operation by any Credit Party or Subsidiary in violation of,
or in a manner or to a location which could give rise to liability under,
applicable Environmental Laws that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties during the period of such ownership, lease or operation by any
Credit Party or Subsidiary in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Laws that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;

 

(e)                                  No judicial proceedings or governmental or
administrative action is pending, or, to the knowledge of the Borrower,
threatened in writing, under any Environmental Law to which any Credit Party or
any Subsidiary thereof is or will be named as a potentially responsible party
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any applicable Environmental Law with
respect to any Credit Party, any Subsidiary thereof, with respect to any real
property owned, leased or operated by

 

60

--------------------------------------------------------------------------------


 

any Credit Party or any Subsidiary thereof or operations conducted in connection
therewith that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; and

 

(f)                                   There has been no release, or to its
knowledge, threat of release, of Hazardous Materials at or from properties
currently or formerly owned, leased or operated by any Credit Party or any
Subsidiary during the period of such ownership, lease or operation by any Credit
Party or Subsidiary in violation of or in amounts or in a manner that could give
rise to liability under applicable Environmental Laws that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.10                Employee Benefit Matters.

 

(a)                                 As of the Closing Date, no Credit Party nor
any ERISA Affiliate maintains or contributes to, or has any obligation under,
any Pension Plan or Multiemployer Plan other than those identified on Schedule
6.10 to the Disclosure Letter;

 

(b)                                 Each Credit Party and each ERISA Affiliate
is in compliance with all applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect.  Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has been determined by the IRS to be
so qualified (or is considered to be so qualified due to permitted reliance on
an opinion letter from the IRS), and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
and trust that have submitted an application for but not yet received
determination letters or for which the remedial amendment period for submitting
an application for a determination letter has not yet expired.  No liability has
been incurred by any Credit Party or any ERISA Affiliate which remains
unsatisfied for any taxes or penalties assessed with respect to any Employee
Benefit Plan or any Multiemployer Plan except for a liability that could not
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  As of the Closing Date, no Pension Plan has
been terminated with respect to which there is any unsatisfied liability that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, nor has any Pension Plan become subject to funding
based benefit restrictions under Section 436 of the Code, nor has any funding
waiver from the IRS been received or requested with respect to any Pension Plan,
nor has any Credit Party or any ERISA Affiliate failed to make any contributions
or to pay any amounts due and owing as required by Sections 412 or 430 of the
Code, Section 302 of ERISA or the terms of any Pension Plan on or prior to the
due dates of such contributions under Sections 412 or 430 of the Code or
Section 302 of ERISA, nor has there been any event requiring any disclosure
under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension
Plan;

 

(d)                                 Except where the failure of any of the
following representations to be correct could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no Credit
Party nor any ERISA Affiliate has:  (i) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(ii) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code;

 

(e)                                  No Termination Event has occurred or is
reasonably expected to occur;

 

61

--------------------------------------------------------------------------------


 

(f)                                   Except where the failure of any of the
following representations to be correct could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to its knowledge,
threatened concerning or involving (i) any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) currently maintained or contributed to by any
Credit Party or any ERISA Affiliate, (ii) any Pension Plan or (iii) any
Multiemployer Plan.

 

(g)                                  No Credit Party nor any Subsidiary thereof
is a party to any contract, agreement or arrangement that could, solely as a
result of the delivery of this Agreement or the consummation of transactions
contemplated hereby, result in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code.

 

SECTION 6.11                Margin Stock.  No Credit Party nor any Subsidiary
thereof is engaged principally or as one of its activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System).  No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulation T, U or X of such Board
of Governors.  Following the application of the proceeds of each Extension of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 8.2 or Section 8.5 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
in excess of the Threshold Amount will be “margin stock”.

 

SECTION 6.12                Government Regulation.  No Credit Party nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940) and no Credit Party nor any Subsidiary thereof is, or after
giving effect to any Extension of Credit will be, subject to any Applicable Law
which limits its ability to incur or consummate the transactions contemplated
hereby.

 

SECTION 6.13                Material Contracts.  Schedule 6.13 to the Disclosure
Letter sets forth a complete and accurate list of all Material Contracts of each
Credit Party and each Subsidiary thereof in effect as of the Closing Date. 
Other than as set forth in Schedule 6.13 to the Disclosure Letter, as of the
Closing Date, each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will
continue to be, in full force and effect in accordance with the terms thereof. 
To the extent requested by the Administrative Agent, each Credit Party and each
Subsidiary thereof has delivered to the Administrative Agent a true and complete
copy of each Material Contract required to be listed on Schedule 6.13 to the
Disclosure Letter or any other Schedule hereto or to the Disclosure Letter;
provided that any such Material Contract may be delivered electronically in
accordance with the second paragraph of Section 7.2.  As of the Closing Date, no
Credit Party nor any Subsidiary thereof (nor, to its knowledge, any other party
thereto) is in breach of or in default under any Material Contract in any
material respect.

 

SECTION 6.14                Employee Relations.  As of the Closing Date, no
Credit Party or any Subsidiary thereof is party to any collective bargaining
agreement, nor has any labor union been recognized as the representative of its
employees except as set forth on Schedule 6.14 to the Disclosure Letter.  The
Borrower knows of no pending, threatened or contemplated strikes, work
stoppage or other collective labor disputes involving its employees or those of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

SECTION 6.15                Burdensome Provisions.  The Credit Parties and their
respective Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect.  No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Equity
Interests to the Borrower or any Subsidiary or to transfer any of its assets or
properties to the Borrower or any other Subsidiary in each case other than
existing under or by reason of the Loan Documents or Applicable Law or as
permitted under Section 8.10.

 

SECTION 6.16                Financial Statements.  The audited and unaudited
financial statements delivered pursuant to Section 5.1(e)(i) are complete and
correct and fairly present in all material respects on a Consolidated basis the
assets, liabilities and financial position of the Borrower and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended (other than customary year-end adjustments
for unaudited financial statements and the absence of footnotes from unaudited
financial statements).  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP.  Such
financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP.  The projections delivered pursuant to
Section 5.1(e)(ii) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are believed to be reasonable in light of then
existing conditions (it being recognized by the Lenders that such projections
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections and that such
difference may be material and that such projections are not a guarantee of
financial performance).

 

SECTION 6.17                No Material Adverse Change.  Since December 31,
2012, there has been no material adverse change in the properties, business,
operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, and no event has occurred or condition arisen,
either individually or in the aggregate, that could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 6.18                Solvency.  The Credit Parties, on a Consolidated
basis, are Solvent.

 

SECTION 6.19                Title to Properties.  As of the Closing Date, the
real property listed on Schedule 6.19 to the Disclosure Letter constitutes all
of the real property that is owned, leased, subleased or used by any Credit
Party or any of its Subsidiaries.  Each Credit Party and each Subsidiary thereof
has such title to the real property owned or leased by it as is necessary or
desirable to the conduct of its business and valid and legal title to all of its
personal property and assets, except those which have been disposed of by the
Credit Parties and their Subsidiaries subsequent to such date which dispositions
have been in the ordinary course of business or as otherwise expressly permitted
hereunder and except for such defects of title that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.20                Litigation.  Except for matters existing on the
Closing Date and set forth on Schedule 6.20 to the Disclosure Letter, there are
no actions, suits or proceedings pending nor, to its knowledge, threatened in
writing against or in any other way relating adversely to or affecting any
Credit Party or any Subsidiary thereof or any of their respective properties in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

SECTION 6.21                                                Anti-Terrorism;
Anti-Money Laundering.  No Credit Party nor any of its Subsidiaries or, to their
knowledge, any of their Related Parties (i) is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States (50 U.S.C. App. §§ 1 et seq.), (ii) is in violation of (A) the
Trading with the Enemy Act, (B) any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V) or any
enabling legislation or executive order relating thereto or (C) the PATRIOT Act
(collectively, the “Anti-Terrorism Laws”) or (iii) is a Sanctioned Person.  No
part of the proceeds of any Extension of Credit hereunder will be unlawfully
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country, or in any other manner that will result in any violation by any Person
(including any Lender, the Administrative Agent or the Issuing Lender) of any
Anti-Terrorism Laws.

 

SECTION 6.22                                                Absence of
Defaults.  No event has occurred or is continuing (a) which constitutes a
Default or an Event of Default, or (b) which constitutes, or which with the
passage of time or giving of notice or both would constitute, a default or event
of default by any Credit Party or any Subsidiary thereof under (i) any Material
Contract or (ii) any judgment, decree or order to which any Credit Party or any
Subsidiary thereof is a party or by which any Credit Party or any Subsidiary
thereof or any of their respective properties may be bound or which would
require any Credit Party or any Subsidiary thereof to make any payment
thereunder prior to the scheduled maturity date therefor that, in any case under
this clause (ii), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

SECTION 6.23                                                Senior Indebtedness
Status.  The Obligations of each Credit Party and each Subsidiary thereof under
this Agreement and each of the other Loan Documents rank and shall continue to
rank at least senior in priority of payment to all Subordinated Indebtedness of
each such Person, and constitute and shall continue to constitute “Senior
Indebtedness” and “Designated Senior Debt” (or any other term of similar meaning
and import) under all instruments and documents, now or in the future, relating
to any senior unsecured Indebtedness and Subordinated Indebtedness of each such
Person (to the extent the concept of Designated Senior Debt (or similar concept)
exists therein).

 

SECTION 6.24                                                Disclosure.  The
Borrower and/or its Subsidiaries have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which any Credit Party and any Subsidiary thereof are subject, and all other
matters known to them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.  No financial statement,
material report, material certificate or other written material information
furnished by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other written information so furnished), taken
together as a whole, contains any untrue statement of a material fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading (as
modified or supplemented by other written information so furnished); provided
that, (a) no representation is made with respect to projected financial
information, estimated financial information and other projected or estimated
information except that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being recognized by the
Lenders that projections are not to be viewed as facts and that the actual
results during the period or periods covered by such projections may vary from
such projections and that such difference may be material and that such
projections are not a guarantee of financial performance), and (b) no
representation is made with respect to information of a general economic or
general industry nature.

 

64

--------------------------------------------------------------------------------


 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:

 

SECTION 7.1       Financial Statements and Budgets.  Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

 

(a)                                 Annual Financial Statements.  As soon as
practicable and in any event within ninety (90) days (or, if earlier, on the
date of any required public filing thereof) after the end of each Fiscal Year
(commencing with the Fiscal Year ending December 31, 2013), an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of operations,
stockholders’ equity and cash flows including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any material change in the application of accounting principles and practices
during the year.  Such annual financial statements shall be (i) audited by
Ernst & Young LLP or other independent certified public accounting firm of
recognized national standing acceptable to the Administrative Agent,
(ii) accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP, and (iii) certified by the chief financial officer of the Borrower as
having been prepared in accordance with GAAP.

 

(b)                                 Quarterly Financial Statements.  As soon as
practicable and in any event within forty-five (45) days (or, if earlier, on the
date of any required public filing thereof) after the end of the first three
fiscal quarters of each Fiscal Year (commencing with the fiscal quarter ending
September 30, 2013), an unaudited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of operations, stockholders’ equity and cash flows,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any material change in the application of accounting principles and practices
during the period, and certified by the chief financial officer of the Borrower
as having been prepared in accordance with GAAP and to present fairly in all
material respects the financial condition of the Borrower and its Subsidiaries
on a Consolidated basis as of their respective dates and the results of
operations of the Borrower and its Subsidiaries for the respective periods then
ended, subject to normal year-end adjustments and the absence of footnotes.

 

(c)                                  Annual Business Plan and Budget.  As soon
as practicable and in any event within seventy-five (75) days after the end of
each Fiscal Year, a business plan and operating and capital budget of the
Borrower and its Subsidiaries for the ensuing fiscal year, such plan to include
the following:  an operating and capital budget, a projected income statement
and balance sheet, and projected calculations of the financial covenants set
forth in Section 8.14, accompanied by a certificate from a Responsible Officer
of the Borrower to the effect that such budget contains good faith estimates
(utilizing assumptions

 

65

--------------------------------------------------------------------------------


 

believed to be reasonable at the time of preparation of such budget) of the
financial condition and operations of the Borrower and its Subsidiaries for such
period.

 

SECTION 7.2       Certificates; Other Reports.  Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

 

(a)                                 at each time financial statements are
delivered pursuant to Section 7.1(a) or Section 7.1(b) and at such other times
as the Administrative Agent shall reasonably request, a duly completed Officer’s
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower;

 

(b)                                 promptly upon receipt thereof (unless
restricted by applicable professional standards with respect to which mutually
agreeable arrangements cannot be made to permit disclosure thereof), copies of
all material reports, if any, submitted to any Credit Party, any Subsidiary
thereof or any of their respective boards of directors by their respective
independent public accountants in connection with their auditing function,
including, without limitation, any management report and any management
responses thereto;

 

(c)                                  promptly after the furnishing thereof,
copies of any notice of default and any other material statement, report or
certificate furnished to any holder of Indebtedness of any Credit Party or any
Subsidiary thereof in excess of the Threshold Amount pursuant to the terms of
any indenture, loan or credit or similar agreement;

 

(d)                                 promptly after an officer of any Credit
Party obtaining knowledge of the assertion or occurrence of any action or
proceeding against or of any noncompliance by any Credit Party or any Subsidiary
thereof with any Environmental Law that could reasonably be expected to have a
Material Adverse Effect;

 

(e)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(f)                                   promptly, and in any event within five
(5) Business Days after receipt thereof by any Credit Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Credit Party or any
Subsidiary thereof (other than comment letters from the SEC, the contents of
which are not materially adverse to the Lenders);

 

(g)                                  promptly upon the request thereof, such
other information and documentation required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations (including, without limitation, the PATRIOT Act), as from time to
time reasonably requested by the Administrative Agent or any Lender; and

 

(h)                                 such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
Subsidiary thereof as the Administrative Agent or any Lender may reasonably
request.

 

66

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 6.13, Section 7.1(a) or
(b) or Section 7.2(e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 11.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper, facsimile or electronic (i.e.,
“pdf” or “tif” format) copies of the Officer’s Compliance Certificates required
by Section 7.2 to the Administrative Agent.  Except for such Officer’s
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”).  The Borrower hereby agrees that
it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Issuing Lender and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.10); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

SECTION 7.3       Notice of Litigation and Other Matters.  Promptly (but in no
event later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the commencement of all proceedings and
investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving any
Credit Party or any Subsidiary thereof or any of their respective properties,
assets or businesses in each case that if adversely determined could reasonably
be expected to have a Material Adverse Effect;

 

67

--------------------------------------------------------------------------------


 

(c)                                  any written notice of any violation
received by any Credit Party or any Subsidiary thereof from any Governmental
Authority including, without limitation, any written notice of violation of
applicable Environmental Laws which in any such case could reasonably be
expected to have a Material Adverse Effect;

 

(d)                                 any written request for information received
by any Credit Party or any Subsidiary from the United States Environmental
Protection Agency or any other Governmental Authority charged with enforcement
or administration of any Environmental Laws;

 

(e)                                  any labor controversy that has resulted in,
or threatens to result in, a strike or other work action against any Credit
Party or any Subsidiary thereof;

 

(f)                                   any attachment, judgment, lien, levy or
order exceeding the Threshold Amount that is assessed against or threatened in
writing against any Credit Party or any Subsidiary thereof;

 

(g)                                  any event which constitutes or which with
the passage of time or giving of notice or both would constitute a default or
event of default under any Material Contract to which the Borrower or any of its
Subsidiaries is a party or by which the Borrower or any Subsidiary thereof or
any of their respective properties may be bound which could reasonably be
expected to have a Material Adverse Effect; and

 

(h)                                 (i) any unfavorable determination letter
from the IRS regarding the qualification of an Employee Benefit Plan under
Section 401(a) of the Code (along with a copy thereof), (ii) all notices
received by any Credit Party or any ERISA Affiliate of the PBGC’s intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) all notices received by any Credit Party or any ERISA
Affiliate from a Multiemployer Plan sponsor concerning the imposition or amount
of withdrawal liability pursuant to Section 4202 of ERISA and (iv) the Borrower
obtaining knowledge or reason to know that any Credit Party or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA.

 

Each notice pursuant to Section 7.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken or proposes
to take with respect thereto.  Each notice pursuant to Section 7.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

SECTION 7.4       Preservation of Corporate Existence and Related Matters. 
Except as permitted by Section 8.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
where the nature and scope of its activities require it to so qualify under
Applicable Law in which the failure to so qualify could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 7.5       Maintenance of Property and Licenses.

 

(a)                                 In addition to the requirements of any of
the Security Documents, protect and preserve all Properties necessary in and
material to its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition, ordinary
wear and tear excepted, all buildings, equipment and other tangible real and
personal property; and from time to time make or cause to be made all repairs,
renewals and replacements thereof and additions to such Property necessary for
the conduct of its business, so that the business carried on in connection
therewith may be conducted

 

68

--------------------------------------------------------------------------------


 

in a commercially reasonable manner; provided that nothing in this
Section 7.5(a) shall prohibit or prevent the Borrower or any Subsidiary from
discontinuing the protection, preservation or maintenance of any of its
Properties (i) if, in the reasonable good faith judgment of the Borrower or such
Subsidiary, such discontinuance is desirable in the conduct of its business or
such Properties are no longer material to the business of the Borrower or such
Subsidiary, and (ii) such discontinuance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Maintain, in full force and effect in all
material respects, each and every material license, permit, certification,
qualification, approval or franchise issued by any Governmental Authority (each
a “License”) required for each of them to conduct their respective businesses as
presently conducted; provided that the Borrower or any Subsidiary shall not be
required to preserve any such Licenses if (i) the Borrower or such Subsidiary
shall determine in its reasonable good faith judgment that the preservation
thereof is no longer desirable in the conduct of its business, (ii) the loss
thereof is not disadvantageous in any material respect to such Person or the
Lenders and (iii) the loss thereof could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.6       Insurance.  Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law (including, without limitation, hazard and business
interruption insurance).  All such insurance shall, (a) provide for not less
than 30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance, (b) in the case of liability insurance, name the
Administrative Agent as an additional insured party thereunder and (c) in the
case of each casualty insurance policy, name the Administrative Agent as
lender’s loss payee.  On the Closing Date and from time to time thereafter
deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 

SECTION 7.7       Accounting Methods and Financial Records.  Maintain a system
of accounting, and keep proper books, records and accounts (which shall be true
and complete in all material respects) as may be required or as may be necessary
to permit the preparation of financial statements in accordance with GAAP and in
compliance in all material respects with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.

 

SECTION 7.8       Payment of Taxes and Other Obligations.  Pay and perform
(a) all Taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its Property and (b) all other Indebtedness,
obligations and liabilities in accordance with customary trade practices that if
not so paid could reasonably be expected to have a Material Adverse Effect;
provided, that the Borrower or such Subsidiary may contest any item described in
clause (a) of this Section in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP.

 

SECTION 7.9       Compliance with Laws and Approvals.  Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 7.10                                                Environmental Laws. 
In addition to and without limiting the generality of Section 7.9, (a) comply in
all material respects with, and use commercially reasonable efforts to ensure
such compliance by all tenants and subtenants with all applicable Environmental
Laws and obtain and comply with and maintain, and use commercially reasonable
efforts to ensure that all tenants and subtenants, if any, obtain and comply in
all material respects with and maintain, any and all

 

69

--------------------------------------------------------------------------------


 

licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding applicable Environmental
Laws, and (c) defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective parents, Subsidiaries, Affiliates, employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials, or the violation of,
noncompliance with or liability under any applicable Environmental Laws
applicable to the operations of the Borrower or any such Subsidiary, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing directly result from
the gross negligence or willful misconduct of the party seeking indemnification
therefor, as determined by a court of competent jurisdiction by final
nonappealable judgment.

 

SECTION 7.11                                                Compliance with
ERISA.  In addition to and without limiting the generality of Section 7.9,
(a) except where the failure to so comply could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) comply
with applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans, (ii) not
take any action or fail to take action the result of which could reasonably be
expected to result in a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any nonexempt prohibited transaction that could result
in any civil penalty under ERISA or tax under the Code and (iv) operate each
Employee Benefit Plan in such a manner that will not incur any tax liability
under Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

 

SECTION 7.12                                                Compliance with
Material Contracts.  Comply in all respects with each Material Contract except
as could not reasonably be expected to have a Material Adverse Effect; provided,
that the Borrower or any such Subsidiary may contest the terms and conditions of
any such Material Contract in good faith through applicable proceedings so long
as adequate reserves are maintained in accordance with GAAP.

 

SECTION 7.13                                                Visits and
Inspections.  Permit representatives of the Administrative Agent or any Lender,
from time to time upon prior reasonable written notice and at such times during
normal business hours, all at the expense of the Borrower, to visit and inspect
its properties; inspect, audit and make extracts from its books, records and
files, including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that excluding any such visits and
inspections during the continuation of an Event of Default, (a) any such visits
and inspections by any Lender (excluding any Lender that also acts as
Administrative Agent) shall be at such Lender’s expense, and (b) the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year at the Borrower’s expense; provided further
that upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower at any time without advance notice.  Each Credit Party and its
Subsidiaries may place reasonable limits on access to information, the
disclosure of which would be prohibited by a confidentiality agreement or is
otherwise proprietary or confidential, in each case of such agreement or other
restrictions, entered into by such Credit Party or such Subsidiary on an arm’s
length basis and in good faith, unless mutually

 

70

--------------------------------------------------------------------------------


 

agreeable arrangements are made (and at the Administrative Agent’s reasonable
request, such Credit Party or such Subsidiary shall take all commercially
reasonable efforts to cause such arrangements to be made) to permit the
disclosure of such information and preserve such information as confidential or
proprietary; and (ii) neither the Borrower nor any Subsidiary shall be required
to disclose any trade secrets.  Upon the request of the Administrative Agent or
the Required Lenders, participate in a meeting of the Administrative Agent and
Lenders once during each Fiscal Year, which meeting will be held at the
Borrower’s corporate offices (or such other location as may be agreed to by the
Borrower and the Administrative Agent) at such time as may be agreed by the
Borrower and the Administrative Agent.

 

SECTION 7.14                                                Additional
Subsidiaries.

 

(a)                                 Additional Domestic Subsidiaries.  Promptly
after the creation or acquisition of any Domestic Subsidiary (other than an
Excluded Subsidiary) or after the date when a Domestic Subsidiary ceases to be
an Excluded Subsidiary (and, in any event, within thirty (30) days after such
creation, acquisition or cessation, as such time period may be extended by the
Administrative Agent in its sole discretion), cause such Person to (i) become a
Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the exceptions specified in the
Collateral Agreement) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each applicable Security
Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document, (iii) deliver to the Administrative Agent such opinions (if
requested by the Administrative Agent), documents and certificates referred to
in Section 5.1 as may be reasonably requested by the Administrative Agent,
(iv) deliver to the Administrative Agent original certificated Equity Interests
or other certificates and stock or other transfer powers evidencing the Equity
Interests of such Person (to the extent such Equity Interests are certificated),
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents and supplements to the Disclosure Letter as requested by the
Administrative Agent with respect to such Person, and (vi) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

 

(b)                                 Equity Interests of Domestic Subsidiaries,
Foreign Subsidiaries and Foreign Subsidiary Holding Companies.  Cause (i) 100%
of the issued and outstanding Equity Interests of each Domestic Subsidiary
(other than Foreign Subsidiary Holding Companies) and (ii) 66% (or such greater
percentage that, due to a change in an Applicable Law after the Closing Date,
(A) could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary or Foreign Subsidiary Holding Company as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s or Foreign Subsidiary Holding Company’s United States
parent and (B) could not reasonably be expected to cause any adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and each Foreign
Subsidiary Holding Company, in each case, directly owned by any Credit Party to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Security
Documents, and shall deliver to the Administrative Agent such opinions of
counsel (if requested by the Administrative Agent) and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein to the extent required by the Security Documents and such
other documents and certificates referred to in Section 5.1 and any other
documents as may be reasonably requested by the Administrative Agent, all in
form and substance reasonably satisfactory to the Administrative Agent
(including, without limitation, a consent thereto executed by such Foreign
Subsidiary and Foreign Subsidiary Holding Company; if applicable, original
certificated Equity Interests (or the equivalent

 

71

--------------------------------------------------------------------------------


 

thereof pursuant to the Applicable Laws and practices of any relevant foreign
jurisdiction), evidencing the Equity Interests of such Persons, together with an
appropriate undated stock or other transfer power for each certificate duly
executed in blank by the registered owner thereof; and updated Schedules to the
Loan Documents and supplements to the Disclosure Letter as requested by the
Administrative Agent with regard to such Person); provided that with respect to
such Foreign Subsidiaries, perfection actions under any foreign Applicable Laws
shall be taken only with respect each such Subsidiary that, on a Consolidated
basis with its Subsidiaries, has (x) assets in excess of 10% of Consolidated
Total Assets as set forth on the most recent financial statements delivered
pursuant to Section 7.1(a), or (y) annual revenues in excess of 10% of the
Consolidated revenues of the Borrower and its Subsidiaries as set forth on the
most recent financial statements delivered pursuant to Section 7.1(a); provided
further that the Credit Parties shall have thirty (30) days after the
acquisition or formation of any Subsidiary or any Subsidiary becoming a Credit
Party to comply with this Section 7.14(b) (or sixty (60) days in the case of
actions required under any foreign Applicable Laws), in each case as such time
period may be extended by the Administrative Agent in its sole discretion; and
provided even further that such 66% may be reduced to 65% solely in the case of
the Equity Interests of MTS Medication Technologies, Ltd.

 

(c)                                  Real Property Collateral.  (i) Promptly
after the acquisition of any owned real property by any Credit Party that is not
subject to the existing Security Documents (and, in any event, within ten
(10) days after such acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion), notify the Administrative Agent
and (ii) promptly thereafter (and in any event, within sixty (60) days of such
acquisition (as such time period may be extended by the Administrative Agent, in
its sole discretion), deliver such mortgages, deeds of trust, title insurance
policies, environmental reports, surveys and other documents reasonably
requested by the Administrative Agent in connection with granting and perfecting
a first priority Lien, other than Permitted Liens, on such real property in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, all in form and substance acceptable to the Administrative Agent.

 

(d)                                 Merger Subsidiaries.  Notwithstanding the
foregoing, to the extent any new Subsidiary is created solely for the purpose of
consummating a merger transaction pursuant to a Permitted Acquisition, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 7.14(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with
Section 7.14(a) or (b), as applicable, within ten (10) Business Days of the
consummation of such Permitted Acquisition, as such time period may be extended
by the Administrative Agent in its sole discretion).

 

(e)                                  Exclusions.  The provisions of this
Section 7.14 shall not apply to assets as to which the Administrative Agent and
the Borrower shall reasonably determine that the costs and burdens of obtaining
a security interest therein or perfection thereof outweigh the value of the
security afforded thereby. Notwithstanding anything to the contrary in this
Agreement, (i) no action shall be required to perfect a security interest in
letter-of-credit rights in addition to the filing of a UCC-1 financing statement
so long as the maximum face amount of any such letter of credit is $1,000,000 or
less individually, and of all such letters of credit is $5,000,000 or less in
the aggregate, (ii) there shall be no requirement to obtain any leasehold
mortgages or consents to assignments of claims under the Federal Assignment of
Claims Act of 1940 (or any analogous state laws), and (iii) there shall be no
requirement to make any filings to perfect a security interest with respect to
any patents, copyrights, and trademarks registered under the laws of any
jurisdiction other than the United States; provided that this sentence shall not
apply during the continuation of an Event of Default when, at any time and from
time to time, the Administrative Agent may require in its sole discretion that
any and all such actions are taken, obtained or made at its request.

 

72

--------------------------------------------------------------------------------


 

SECTION 7.15                                                Use of Proceeds.

 

(a)                                 The Borrower shall use the proceeds of the
Extensions of Credit (i) to finance Capital Expenditures, (ii) pay fees,
commissions and expenses in connection with the Transactions, and (iii) for
working capital and general corporate purposes of the Borrower and its
Subsidiaries (including Permitted Acquisitions).

 

(b)                                 The Borrower shall use the proceeds of any
Incremental Loans as permitted pursuant to Section 4.13, as applicable.

 

SECTION 7.16                                                Banking
Relationship.  Transition to Wells Fargo within a time period acceptable to the
Borrower and Wells Fargo, and maintain with Wells Fargo, all cash management
services including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements, so long as such services are provided by Wells
Fargo on terms reasonably acceptable to Wells Fargo and the Borrower.  This
Section 7.16 is solely for the benefit of Wells Fargo and may be waived by Wells
Fargo without the consent of any other Lender.

 

SECTION 7.17                                                Post-Closing
Deliveries. Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, cause any and all actions set forth on Schedule 7.17 to be
taken and each document, certificate or other item set forth on such Schedule
7.17 to be delivered, in each case within the time period specified on such
Schedule 7.17 (as such time period may be extended by the Administrative Agent
in its sole discretion) and in form and substance satisfactory to the
Administrative Agent.

 

SECTION 7.18                                                Further Assurances.

 

(a)                                 Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents) other than as set forth in Section 7.14(e), which may be required
under any Applicable Law, or which the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Credit Parties.  The Borrower also
agrees to provide to the Administrative Agent, from time to time upon the
reasonable request by the Administrative Agent, evidence reasonably satisfactory
to the Administrative Agent as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.

 

(b)                                 If requested by the Administrative Agent or
any Lender (through the Administrative Agent), promptly furnish to the
Administrative Agent and each Lender a statement in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to:

 

73

--------------------------------------------------------------------------------


 

SECTION 8.1       Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness except:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness and obligations owing under
(i) Hedge Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes, and (ii) Cash Management Agreements; provided that such Indebtedness
and obligations described in this clause (ii) shall be repaid in full within
five (5) Business Days of the due date or settlement date thereof, whichever is
later;

 

(c)                                  Indebtedness existing on the Closing Date
and listed on Schedule 8.1 to the Disclosure Letter, and the renewal,
refinancing, extension and replacement (but not the increase in the aggregate
principal amount) thereof;

 

(d)                                 Indebtedness incurred in connection with
Capital Leases and purchase money Indebtedness in an aggregate amount not to
exceed $5,000,000 at any time outstanding;

 

(e)                                  Indebtedness of a Person existing at the
time such Person became a Subsidiary or assets were acquired from such Person in
connection with an Investment permitted pursuant to Section 8.3, to the extent
that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary or the acquisition of such
assets, (ii) neither the Borrower nor any Subsidiary thereof (other than such
Person or any other Person that such Person merges with or that acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness and (iii) the aggregate outstanding principal amount of
such Indebtedness does not exceed $5,000,000 at any time outstanding;

 

(f)                                   Guarantees by the Borrower or any
Subsidiary in respect of Indebtedness of the Borrower or any Subsidiary
otherwise permitted pursuant to this Section 8.1; provided that (i) no Guarantee
by any Subsidiary of any Indebtedness constituting a Permitted Unsecured
Indebtedness shall be permitted unless such Subsidiary shall have also provided
a Guarantee of the Obligations substantially on the terms set forth in the
Subsidiary Guaranty Agreement; (ii) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination provisions of such Indebtedness; and
(iii) in the case of any Guarantee by a Credit Party of any Indebtedness of a
Non-Guarantor Subsidiary, solely to the extent that such Guarantee would be
permitted as an Investment pursuant to Section 8.3(a)(vi);

 

(g)                                  unsecured intercompany Indebtedness:

 

(i)                                     owed by any Credit Party to another
Credit Party;

 

(ii)                                  owed by any Credit Party to any
Non-Guarantor Subsidiary (provided that such Indebtedness shall be subordinated
to the Obligations in a manner reasonably satisfactory to the Administrative
Agent);

 

(iii)                               owed by any Non-Guarantor Subsidiary to any
other Non-Guarantor Subsidiary; and

 

(iv)                              owed by any Non-Guarantor Subsidiary to any
Credit Party to the extent permitted pursuant to Section 8.3(a)(vi);

 

74

--------------------------------------------------------------------------------


 

(h)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or other similar
instrument drawn against insufficient funds in the ordinary course of business;

 

(i)                                     Subordinated Indebtedness of the
Borrower and the Subsidiary Guarantors; provided, that in the case of each
incurrence of such Subordinated Indebtedness, (i) no Default or Event of Default
shall have occurred and be continuing or would be caused by the incurrence of
such Subordinated Indebtedness, and (ii) the Administrative Agent shall have
received satisfactory written evidence that the Borrower would be in Pro Forma
Compliance with the financial covenants set forth in Section 8.14 after giving
effect to the issuance of any such Subordinated Indebtedness;

 

(j)                                    Indebtedness under performance bonds,
surety bonds, release, appeal and similar bonds, statutory obligations or with
respect to workers’ compensation claims, in each case incurred in the ordinary
course of business, and reimbursement obligations in respect of any of the
foregoing;

 

(k)                                 Permitted Unsecured Indebtedness in an
aggregate principal amount not to exceed $150,000,000 at any time outstanding;

 

(l)                                     to the extent constituting Indebtedness,
obligations in respect of purchase price adjustments, earn-outs, non-competition
agreements and other similar arrangements or other deferred payments of a
similar nature representing Permitted Acquisition Consideration and incurred in
connection with any Permitted Acquisition; provided that to the extent such
purchase price adjustment or earn-out is subject to a contingency, such purchase
price adjustment or earn-out shall be valued at the amount of reserves, if any,
required under GAAP, and to the extent that the amount payable pursuant to such
purchase price adjustment and earn-out is reflected, or would otherwise be
required to be reflected, on a balance sheet prepared in accordance with GAAP,
it shall be valued at such reflected amount;

 

(m)                             customer advances or deposits received in the
ordinary course of business;

 

(n)                                 Indebtedness constituting reimbursement
obligations in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Borrower or any Subsidiary in the
ordinary course of business supporting obligations of the type referred to in
Section 8.2(e) and Section 8.2(f); provided that upon the drawing of such
letters of credit, presentment of such bank guarantees or similar instruments or
the incurrence of such Indebtedness, such obligations are reimbursed within
thirty (30) days following such drawing, presentment or incurrence;

 

(o)                                 Indebtedness of any Foreign Subsidiary in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding;

 

(p)                                 Indebtedness in respect of Customer Lease
Financings to the extent any of them are recharacterized as Indebtedness; and

 

(q)                                 Indebtedness of any Credit Party or any
Subsidiary thereof not otherwise permitted pursuant to this Section in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding.

 

SECTION 8.2       Liens.  Create, incur, assume or suffer to exist, any Lien on
or with respect to any of its Property, whether now owned or hereafter acquired,
except:

 

(a)                                 Liens created pursuant to the Loan Documents
(including, without limitation, Liens in favor of the Issuing Lender on Cash
Collateral granted pursuant to the Loan Documents);

 

75

--------------------------------------------------------------------------------


 

(b)                                 Liens in existence on the Closing Date and
described on Schedule 8.2 to the Disclosure Letter, and the replacement, renewal
or extension thereof (including Liens incurred, assumed or suffered to exist in
connection with any refinancing, refunding, renewal or extension of Indebtedness
pursuant to Section 8.1(c) (solely to the extent that such Liens were in
existence on the Closing Date and described on Schedule 8.2 to the Disclosure
Letter)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;

 

(c)                                  Liens for taxes, assessments and other
governmental charges or levies (excluding any Lien imposed pursuant to any of
the provisions of ERISA or Environmental Laws) (i) not yet due or as to which
the period of grace (not to exceed thirty (30) days), if any, related thereto
has not expired or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

 

(d)                                 statutory Liens and claims of materialmen,
mechanics, carriers, warehousemen, processors and landlords for labor,
materials, supplies, rentals and other similar amounts incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries;

 

(e)                                  (i) deposits or pledges made in the
ordinary course of business in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance and other types
of social security or similar legislation, and (ii) deposits or pledges in
respect of letters of credit, bank guarantees or similar instruments that have
been posted in the ordinary course of business of the Borrower or any Subsidiary
to support payment of the items set forth in clause (i) of this Section 8.2(e),
in each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;

 

(f)                                   (i) deposits or pledges made in the
ordinary course of business to secure the performance of bids, trade and
commercial contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, and (ii) deposits or pledges in respect of letters
of credit, bank guarantees or similar instruments that have been posted in the
ordinary course of business of the Borrower or any Subsidiary to support payment
of the items set forth in clause (i) of this Section 8.2(f), in each case, so
long as no foreclosure sale or similar proceeding has been commenced with
respect to any portion of the Collateral on account thereof; provided that the
aggregate amount of the deposits and pledges made pursuant to this
Section 8.2(f), together with the aggregate principal amount of Indebtedness and
other obligations secured with Liens permitted pursuant to Section 8.2(w) shall
not exceed $5,000,000 at any time outstanding;

 

(g)                                  encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of such property or impair the use thereof
in the ordinary conduct of business;

 

(h)                                 Liens arising from the filing of
precautionary UCC financing statements relating solely to personal property
leased pursuant to operating leases entered into in the ordinary course of
business of the Borrower and its Subsidiaries;

 

76

--------------------------------------------------------------------------------


 

(i)                                     Liens securing Indebtedness permitted
under Section 8.1(d); provided that (i) such Liens shall be created within one
hundred eighty (180) days of the acquisition, repair, improvement or lease, as
applicable, of the related Property, (ii) such Liens do not at any time encumber
any property other than the Property or Properties financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
(except in connection with the repair or improvement of the Property or
Properties securing such Indebtedness) and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair, improvement or
lease amount (as applicable) of such Property or Properties at the time of
purchase, repair, improvement or lease (as applicable);

 

(j)                                    Liens securing judgments for the payment
of money not constituting an Event of Default under Section 9.1(m) or securing
appeal or other surety bonds relating to such judgments;

 

(k)                                 (i) Liens on Property (i) of any Subsidiary
which are in existence at the time that such Subsidiary is acquired pursuant to
a Permitted Acquisition and (ii) of the Borrower or any of its Subsidiaries
existing at the time such tangible property or tangible assets are purchased or
otherwise acquired by the Borrower or such Subsidiary thereof pursuant to a
transaction permitted pursuant to this Agreement; provided that, with respect to
each of the foregoing clauses (i) and (ii), (A) such Liens are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, purchase or
other acquisition, (B) such Liens are applicable only to specific Property,
tangible property or tangible assets, (C) such Liens are not “blanket” or all
asset Liens, (D) such Liens do not attach to any other Property, tangible
property or tangible assets of the Borrower or any of its Subsidiaries and
(E) the Indebtedness secured by such Liens is permitted under Section 8.1(e) of
this Agreement);

 

(l)                                     (i) Liens of a collecting bank arising
in the ordinary course of business under Section 4-210 of the Uniform Commercial
Code in effect in the relevant jurisdiction and (ii) Liens of any depositary
bank in connection with statutory, common law and contractual rights of set-off
and recoupment with respect to any deposit account of the Borrower or any
Subsidiary thereof;

 

(m)                             (i) contractual or statutory Liens of landlords
to the extent relating to the property and assets relating to any lease
agreements with such landlord, and (ii) contractual Liens of suppliers
(including sellers of goods) or customers granted in the ordinary course of
business to the extent limited to the property or assets relating to such
contract;

 

(n)                                 any interest or title of a licensor,
sublicensor, lessor or sublessor with respect to any assets under any inbound
license or lease agreement entered into by the Borrower or any Subsidiary in the
ordinary course of business and not prohibited by this Agreement;

 

(o)                                 any license, sublicense, lease or sublease
granted by the Borrower or any Subsidiary to third parties in the ordinary
course of its business and in accordance with any applicable terms of the
Security Documents which do not (i) interfere in any material respect with the
ordinary conduct of the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;

 

(p)                                 to the extent constituting Liens, any option
or other agreement to purchase any asset of Borrower or any Subsidiary the
disposition of which is expressly permitted under Section 8.5 or otherwise under
this Agreement;

 

(q)                                 solely to the extent required by Applicable
Law, reasonable customary initial deposits and margin deposits securing
Indebtedness under Hedging Agreements permitted under Section 8.1(b);

 

77

--------------------------------------------------------------------------------


 

provided that any obligation secured by any deposit permitted under this
Section 8.2(q) shall have been incurred in the ordinary course of business and
not for speculative purposes;

 

(r)                                    Liens on assets of Foreign Subsidiaries
securing only Indebtedness of Foreign Subsidiaries otherwise permitted under
Section 8.1(o); provided that such Liens shall not extend to, or encumber, any
assets that constitute Collateral or the Equity Interests of the Borrower or any
of the Subsidiaries (other than Subsidiaries of the applicable Foreign
Subsidiary that are Excluded Subsidiaries) or prohibit or otherwise restrict the
creation or assumption of any Lien pursuant to this Agreement or any other Loan
Documents;

 

(s)                                   Liens solely on any cash earnest money
deposits or escrow arrangements made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase or merger agreement for any
Acquisition permitted under this Agreement;

 

(t)                                    Liens on any customer leases (and any
accounts or chattel paper arising out of such customer leases) subject to
Customer Lease Financings to the extent any such Customer Lease Financings are
recharacterized as Indebtedness;

 

(u)                                 Liens in the nature of (i) customary setoff
rights in favor of any counterparty to any Hedge Agreements expressly permitted
under this Agreement so long as such setoff rights are not broader than
customarily set forth in any form of 2002 master agreement published by the
International Swaps and Derivatives Association, Inc. or the 1997 International
Foreign Exchange Master Agreement and such Hedge Agreements are not secured by
any Property of the Borrower or any Subsidiary except as otherwise permitted by
Section 8.2(q) or Section 8.2(w) or to the extent such Hedge Agreement is a
Secured Hedge Agreement, and (ii) setoff rights granted to third parties
pursuant to trade and other similar contracts with the Borrower or any
Subsidiary and limited to payments owed to the Borrower or any Subsidiary under
such contracts that do not constitute Indebtedness and such contracts are not
secured by any Property of the Borrower or any Subsidiary;

 

(v)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto, so long as
no foreclosure sale or similar proceeding has been commenced with respect to any
portion of the Collateral on account thereof; and

 

(w)                               Liens not otherwise permitted hereunder on
assets other than the Collateral securing Indebtedness or other obligations in
the aggregate principal amount not to exceed $5,000,000 at any time outstanding;
provided that such amount shall be reduced by the aggregate amount of any
outstanding deposits and pledges made pursuant to Section 8.2(f).

 

SECTION 8.3       Investments.  Purchase, own, invest in or otherwise acquire
(in one transaction or a series of transactions), directly or indirectly, any
Equity Interests, interests in any partnership or joint venture (including,
without limitation, the creation or capitalization of any Subsidiary), evidence
of Indebtedness or other obligation or security, substantially all or a portion
of the business or assets of any other Person or any other investment or
interest whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:

 

(a)                                 (i)                                    
Investments existing on the Closing Date in Subsidiaries existing on the Closing
Date;

 

(ii)                                  Investments existing on the Closing Date
(other than Investments in Subsidiaries existing on the Closing Date) and
described on Schedule 8.3 to the Disclosure Letter;

 

78

--------------------------------------------------------------------------------


 

(iii)                               Investments made after the Closing Date by
any Credit Party in any other Credit Party;

 

(iv)                              Investments made after the Closing Date by any
Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary;

 

(v)                                 Investments made after the Closing Date by
any Non-Guarantor Subsidiary in any Credit Party; and

 

(vi)                              Investments made after the Closing Date by any
Credit Party in any Non-Guarantor Subsidiary in an aggregate amount in any
Fiscal Year not to exceed $5,000,000 (provided that any Investments in the form
of loans or advances made by any Credit Party to any Non-Guarantor Subsidiary
pursuant to this clause (vi) shall be evidenced by a demand note in form and
substance reasonably satisfactory to the Administrative Agent and shall be
pledged and delivered to the Administrative Agent pursuant to the Security
Documents);

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Investments by the Borrower or any of its
Subsidiaries consisting of Capital Expenditures permitted by this Agreement;

 

(d)                                 deposits made in the ordinary course of
business to secure the performance of leases or other obligations as permitted
by Section 8.2;

 

(e)                                  Hedge Agreements permitted pursuant to
Section 8.1;

 

(f)                                   purchases of assets in the ordinary course
of business;

 

(g)                                  Investments by the Borrower or any
Subsidiary thereof in the form of:

 

(i)                                     Permitted Acquisitions to the extent
that any Person or Property acquired in such acquisition becomes a part of the
Borrower or a Subsidiary Guarantor or becomes (whether or not such Person is a
Wholly-Owned Subsidiary) a Subsidiary Guarantor in the manner contemplated by
Section 7.14; and

 

(ii)                                  Permitted Acquisitions to the extent that
any Person or Property acquired in such acquisition does not become a Subsidiary
Guarantor or a part of a Subsidiary Guarantor in an aggregate amount in any
Fiscal Year not to exceed $25,000,000;

 

(h)                                 Investments in the form of travel advances
and relocation and other loans and advances to employees for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, and payroll advances in connection with changes in
payroll systems and other advances of payroll payments to employees, in each
case in the ordinary course of business;

 

(i)                                     Investments consisting of loans to
employees to finance the purchase of Equity Interests (other than Disqualified
Equity Interests) of the Borrower pursuant to employee stock purchase plans or
agreements approved by the Borrower’s board of directors in an aggregate
principal amount not to exceed $1,000,000 outstanding at any time (determined
without regard to any write-downs or write-offs of such loans);

 

(j)                                    Investments in the form of Restricted
Payments permitted pursuant to Section 8.6;

 

79

--------------------------------------------------------------------------------


 

(k)                                 Guaranty Obligations permitted pursuant to
Section 8.1;

 

(l)                                     Investments consisting of extensions of
credit to the Borrower’s or any Subsidiary’s customers in the nature of accounts
receivable, prepaid royalties or notes receivable arising from the grant of
trade credit or licensing activities of the Borrower or such Subsidiary, in each
case in the ordinary course of business;

 

(m)                             Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of litigation, delinquent obligations of, and other
disputes with, customers, suppliers or other Persons arising in the ordinary
course of business (including Investments received upon foreclosure of any
secured customer leases or licenses);

 

(n)                                 Investments consisting of leases of goods
and inventory and related licenses to customers in the ordinary course of
business;

 

(o)                                 joint venture, corporate collaborations, or
strategic alliances in the ordinary course of the Borrower’s or a Subsidiary’s
business consisting of the licensing of technology, the development of
technology or the providing of technical support; provided that (i) such joint
ventures, collaborations and alliances do not interfere in any material respect
with the ordinary conduct of the business of the Borrower or its Subsidiaries or
result in a material diminution in the value of the Collateral as security for
the Obligations (other than by virtue of any assets invested pursuant to such
Investment ceasing to be Collateral), (ii) obligations under such joint
ventures, collaborations and alliances are not secured by any Property of the
Borrower or any Subsidiary or of any such joint venture, collaboration or
alliance, and (iii) any Investments made by the Borrower or any Subsidiary in
connection with such joint ventures, collaborations and alliances shall not
exceed $5,000,000 in the aggregate in any Fiscal Year;

 

(p)                                 non-cash consideration received in
connection with Asset Dispositions expressly permitted by Section 8.5;

 

(q)                                 Investments held by a Person acquired in a
Permitted Acquisition; provided that such Investments are held by such Person or
are made pursuant to a binding commitment of such Person in effect as of the
date of such Permitted Acquisition and not acquired or entered into in
contemplation of such Permitted Acquisition in an aggregate amount not to exceed
$5,000,000 during the term of this Agreement; provided further that, in the case
of any such binding commitment to make an Investment, to the extent that any
such Investment would constitute an Acquisition, such Investment shall itself
comply with all requirements of a Permitted Acquisition and with all other terms
and conditions of this Agreement and the other Loan Documents; and

 

(r)                                    Investments not otherwise permitted
pursuant to this Section not exceeding $5,000,000 in the aggregate in any Fiscal
Year; provided that, immediately before and immediately after giving pro forma
effect to any such Investments, no Default or Event of Default shall have
occurred and be continuing.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 8.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

SECTION 8.4       Fundamental Changes.  Merge, consolidate or enter into any
similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a

 

80

--------------------------------------------------------------------------------


 

single transaction or a series of transactions) with, any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:

 

(a)                                 (i) any Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into, or be dissolved or liquidated
into, the Borrower (provided that the Borrower shall be the continuing or
surviving entity) or (ii) any Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into, or be dissolved or liquidated into,
any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be the
continuing or surviving entity or substantially concurrently with such
transaction, the continuing or surviving entity shall become a Subsidiary
Guarantor and the Borrower shall comply with Section 7.14 in connection
therewith);

 

(b)                                 (i) any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may be merged, amalgamated or consolidated with or into, or
be dissolved or liquidated into, any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may be merged,
amalgamated or consolidated with or into, or be dissolved or liquidated into,
any other Non-Guarantor Subsidiary that is a Domestic Subsidiary;

 

(c)                                  any Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to the Borrower, any Subsidiary Guarantor or any
Subsidiary that will become a Subsidiary Guarantor substantially concurrently
with such transaction; provided that, with respect to any such disposition by
any Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets (as determined in good faith by the
Borrower);

 

(d)                                 any Non-Guarantor Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary;

 

(e)                                  any Wholly-Owned Subsidiary of the Borrower
may merge with or into the Person such Wholly-Owned Subsidiary was formed to
acquire in connection with any acquisition permitted hereunder (including,
without limitation, any Permitted Acquisition permitted pursuant to
Section 8.3(g)); provided that (i) in the case of any merger involving a
Wholly-Owned Subsidiary that is a Subsidiary Guarantor, a Subsidiary Guarantor
shall be the continuing or surviving Person or (ii) in the case of any merger
involving a Wholly-Owned Subsidiary that is not a Subsidiary Guarantor, in
connection with such transaction, the continuing or surviving Person shall
become a Subsidiary Guarantor to the extent required under, and within the time
periods set forth in, Section 7.14, with which the Borrower shall comply in
connection with such transaction;

 

(f)                                   any Person may merge into the Borrower or
any of its Wholly-Owned Subsidiaries in connection with a Permitted Acquisition
permitted pursuant to Section 8.3(g); provided that (i) in the case of a merger
involving the Borrower, the continuing or surviving Person shall be the
Borrower, (ii) except as set forth in clause (i), in the case of a merger
involving a Subsidiary Guarantor, the continuing or surviving Person shall be a
Subsidiary Guarantor, and (iii) except as set forth in clauses (i) and (ii), in
the case of a merger involving a Wholly-Owned Subsidiary of the Borrower, the
continuing or surviving Person shall be a Wholly-Owned Subsidiary of the
Borrower and to the extent required by, and within the time periods set forth
in, Section 7.14, the Borrower shall cause such Wholly-Owned Subsidiary to
become a Subsidiary Guarantor and to comply with all other requirements set
forth in Section 7.14; and

 

(g)                                  any Subsidiary may merge into any other
Person in connection with an Asset Disposition permitted under Section 8.5(n).

 

81

--------------------------------------------------------------------------------


 

SECTION 8.5       Asset Dispositions.  Make any Asset Disposition except:

 

(a)                                 the sale of obsolete, worn-out or surplus
assets no longer used or usable in the business of the Borrower or any of its
Subsidiaries;

 

(b)                                 Asset Dispositions in the ordinary course of
business consisting of the abandonment, cancellation, non-renewal or
discontinuance of the use or maintenance of intellectual property or rights
relating thereto that, in the reasonable good faith determination of the
Borrower are uneconomical, negligible, obsolete or otherwise not material in the
conduct of its business and not disadvantageous to the rights or remedies of the
Lenders (it being understood and agreed that no intellectual property or rights
relating thereto that are material or necessary to the operation of the business
of the Borrower and its Subsidiaries, taken as a whole, may be disposed of in
reliance on this clause);

 

(c)                                  non-exclusive licenses and sublicenses of
intellectual property rights in the ordinary course of business not interfering,
individually or in the aggregate, in any material respect with the conduct of
the business of the Borrower and its Subsidiaries;

 

(d)                                 customer leases and other leases, subleases,
licenses or sublicenses of real or personal property granted by the Borrower or
any of its Subsidiaries to others, in each case in the ordinary course of
business not detracting from the value of such real or personal property or
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries;

 

(e)                                  Asset Dispositions in connection with
Insurance and Condemnation Events;

 

(f)                                   Assets Dispositions in connection with
transactions permitted by Section 8.4 (other than Section 8.4(g));

 

(g)                                  Asset Dispositions of Property to the
extent that (i) such Property is exchanged for, or credited against the purchase
price of, similar replacement Property or (ii) the proceeds of such Asset
Disposition are promptly applied to the purchase price of such replacement
Property; provided that if any such Property initially constituted Collateral,
any replacement Property for such Property shall constitute Collateral with the
Liens in favor of the Administrative Agent from and after such replacement
having at least the same priority as before such replacement;

 

(h)                                 surrender or waiver of contractual rights or
the settlement or waiver of contractual or litigation claims in the ordinary
course of business;

 

(i)                                     termination of licenses, leases and
other contractual rights in the ordinary course of business, which does not
materially interfere with the conduct of business of the Borrower and its
Subsidiaries and is not disadvantageous to the rights or remedies of the
Lenders;

 

(j)                                    Customer Lease Financings consistent with
past practice of the Borrower and its Subsidiaries;

 

(k)                                 to the extent such Asset Disposition
constitutes a Lien, the grant of Permitted Liens;

 

(l)                                     to the extent such Asset Disposition
constitutes an Investment, transactions permitted pursuant to Section 8.3;

 

(m)                             Asset Dispositions described on Schedule 8.5 to
the Disclosure Letter; and

 

82

--------------------------------------------------------------------------------


 

(n)                                 Asset Dispositions not otherwise permitted
pursuant to this Section; provided that (i) at the time of such Asset
Disposition, no Default or Event of Default shall exist or would result from
such Asset Disposition, (ii) such Asset Disposition is made for fair market
value and the consideration received shall be no less than 75% in cash (for the
avoidance of doubt, the consideration received for purposes of determining the
cash component of consideration shall not include any consideration arising from
the assumption of any liabilities), and (iii) the aggregate fair market value of
all property disposed of in reliance on this clause (n) shall not exceed
$5,000,000 during the term of this Agreement.

 

SECTION 8.6       Restricted Payments.  Declare or pay any dividend on, or make
any payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:

 

(a)                                 so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, the Borrower or any of
its Subsidiaries may pay dividends in shares of its own Qualified Equity
Interests;

 

(b)                                 any Subsidiary of the Borrower may pay cash
dividends to the Borrower or any Subsidiary Guarantor;

 

(c)                                  any Non-Guarantor Subsidiary may make
Restricted Payments to any other Non-Guarantor Subsidiary (and, if applicable,
to other holders of its outstanding Equity Interests on a ratable basis);

 

(d)                                 repurchases of Equity Interests in the
Borrower deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

 

(e)                                  payments made or expected to be made by the
Borrower in respect of withholding or similar Taxes payable by any future,
present or former employee, director, manager or consultant and any repurchases
of Equity Interests in consideration of such payments including deemed
repurchases in connection with the exercise of stock options or the vesting of
restricted stock;

 

(f)                                   cash payments in lieu of fractional shares
in connection with the exercise of warrants, options or other securities,
convertible or exchangeable for Equity Interests of the Borrower;

 

(g)                                  so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, (i) repurchases of
common stock of the Borrower in open market transactions pursuant to the 2012
Repurchase Program authorized by the Borrower’s board of directors on August 1,
2012, and (ii) repurchases of the Borrower’s outstanding Equity Interests
theretofore held by any consultants, employees, officers or directors of the
Borrower or any of its Subsidiaries following the death, disability, retirement
or termination of employment of such employees, officers or directors; provided
that the aggregate amount of repurchases pursuant to this paragraph (g) shall
not exceed $25,000,000 per Fiscal Year.

 

SECTION 8.7       Transactions with Affiliates.  Directly or indirectly enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director,

 

83

--------------------------------------------------------------------------------


 

holder of 10% or more of any Equity Interests in, or other Affiliate of, the
Borrower or any of its Subsidiaries or (b) any Affiliate of any such officer or
director, other than:

 

(a)                                 transactions permitted by Section 8.1,
Section 8.3, Section 8.4, Section 8.5, Section 8.6 and Section 8.12;

 

(b)                                 transactions existing on the Closing Date
and described on Schedule 8.7 to the Disclosure Letter;

 

(c)                                  transactions among Credit Parties and their
Wholly-Owned Subsidiaries;

 

(d)                                 other transactions in the ordinary course of
business on terms as favorable as would be obtained by it on a comparable
arm’s-length transaction with an independent, unrelated third party as
determined in good faith by the board of directors (or equivalent governing
body) of the Borrower;

 

(e)                                  employment, severance and other similar
compensation arrangements (including equity incentive plans and employee benefit
plans and arrangements) with their respective directors, officers and employees
in the ordinary course of business; and

 

(f)                                   payment of customary fees and reasonable
out of pocket costs to, and indemnities for the benefit of, directors, officers
and employees of the Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries.

 

SECTION 8.8       Accounting Changes; Organizational Documents.

 

(a)                                 (i) Change its Fiscal Year end or (ii) make
(without the consent of the Administrative Agent) any material change in its
accounting treatment and reporting practices except as permitted by GAAP.

 

(b)                                 Amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or amend, modify or change its bylaws (or other similar documents) in any manner
materially adverse to the rights or interests of the Lenders.

 

SECTION 8.9       Payments and Modifications of Subordinated Indebtedness.

 

(a)                                 Amend, modify, waive or supplement (or
permit the modification, amendment, waiver or supplement of) any of the terms or
provisions of any Subordinated Indebtedness in any respect which would
materially and adversely affect the rights or interests of the Administrative
Agent and Lenders hereunder.

 

(b)                                 Cancel, forgive, make any payment or
prepayment on, or redeem or acquire for value (including, without limitation,
(x) by way of depositing with any trustee with respect thereto money or
securities before due for the purpose of paying when due and (y) at the maturity
thereof) any Subordinated Indebtedness, except:

 

(i)                                     refinancings, refundings, renewals,
extensions or exchange of any Subordinated Indebtedness permitted by
Section 8.1(g)(ii) or Section 8.1(i), and by any subordination provisions
applicable thereto;

 

(ii)                                  payments and prepayments of any
Subordinated Indebtedness made solely with the proceeds of Qualified Equity
Interests;

 

84

--------------------------------------------------------------------------------


 

(iii)                               conversion or exchange of any Subordinated
Indebtedness into or for Qualified Equity Interests; and

 

(iv)                              the payment of interest, expenses and
indemnities in respect of Subordinated Indebtedness incurred under
Section 8.1(g)(ii) or Section 8.1(i) (other than any such payments prohibited by
any subordination provisions applicable thereto).

 

SECTION 8.10                                                No Further Negative
Pledges; Restrictive Agreements.

 

(a)                                 Enter into, assume or be subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation, except (i) pursuant to this Agreement and the other Loan
Documents, (ii) pursuant to any agreement, document or instrument governing
Indebtedness incurred pursuant to Section 8.1(d) (provided that any such
restriction contained therein relates only to the asset or assets financed
thereby), (iii) pursuant to any agreement, document or instrument governing
Indebtedness incurred pursuant to Section 8.1(o) (provided that any such
restriction contained therein relates only to the assets of the Foreign
Subsidiary incurring such Indebtedness), (iv) customary restrictions contained
in the organizational documents of any Non-Guarantor Subsidiary as of the
Closing Date and, solely to the extent required by Applicable Law, any other
customary restrictions contained in the organizational documents of any
Non-Guarantor Subsidiary, (v) customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures permitted under
Section 8.3(o) and applicable solely to such joint venture, (vi) customary
provisions restricting assignment of any lease, license and other agreement
entered into in the ordinary course of business, (vii) customary restrictions in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (viii) pursuant to
any agreement, document or instrument of any Subsidiary or imposing restrictions
or requirements with respect to any Property in existence at the time such
Subsidiary or Property was acquired, so long as such restrictions or
requirements are not entered into in contemplation of such Person becoming a
Subsidiary or the acquisition of such Property (and any amendment, modification
or extension thereof that does not expand the scope of any such restriction or
requirement and is not more adverse to the rights or interests of the Lenders
than such restriction or requirement in effect prior to such amendment,
modification or extension), and (ix) customary restrictions and conditions
contained in an agreement related to the sale or other disposition of any
Property (to the extent such sale or other disposition is permitted pursuant to
Section 8.5) that limit the transfer of such Property pending the consummation
of such sale or disposition, solely as to Property being sold or disposed of.

 

(b)                                 Create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Credit Party or any Subsidiary thereof to (i) pay dividends or make any
other distributions to any Credit Party or any Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to any
Credit Party or (iii) make loans or advances to any Credit Party, except in each
case for such encumbrances or restrictions existing under or by reason of
(A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) Indebtedness permitted under Section 8.1(o) (provided that any such
restriction and encumbrance contained therein relates only to the Foreign
Subsidiary incurring such Indebtedness), (D) customary restrictions and
conditions contained in an agreement related to the sale or other disposition of
any Property (to the extent such sale or other disposition is permitted pursuant
to Section 8.5) that limit the transfer of such Property pending the
consummation of such sale or disposition, solely as to Property being sold or
disposed of, and (E) any restrictions or encumbrances imposed on any Person
prior to the date such Person becomes a Subsidiary, so long as such restrictions
or encumbrances were not entered into in contemplation of such Person becoming a
Subsidiary (and any

 

85

--------------------------------------------------------------------------------


 

amendment, modification or extension thereof that does not expand the scope of
any such restriction or encumbrance and is not more adverse to the rights or
interests of the Lenders than such restriction or encumbrance in effect prior to
such amendment, modification or extension).

 

(c)                                  Create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Credit Party or any Subsidiary thereof to (i) sell, lease or
transfer any of its properties or assets to any Credit Party or (ii) act as a
Credit Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except in each case for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) Applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to Section 8.1(d) (provided that any
such restriction contained therein relates only to the asset or assets acquired
in connection therewith), (D) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 8.1(o) (provided that any such
restriction contained therein relates only to the Foreign Subsidiary incurring
such Indebtedness and its assets), (E) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien), (F) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary (and any amendment, modification or extension thereof that does not
expand the scope of any such restriction or encumbrance and is not more adverse
to the rights or interests of the Lenders than such restriction or encumbrance
in effect prior to such amendment, modification or extension), (G) customary
restrictions contained in an agreement related to the sale of Property (to the
extent such sale is permitted pursuant to Section 8.5) that limit the transfer
of such Property pending the consummation of such sale, (H) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto and (I) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business.

 

Notwithstanding the foregoing, the Borrower and its Domestic Subsidiaries shall
not grant any Person, or suffer to exist, control over any Deposit Accounts or
Securities Accounts (within the meaning of UCC 9-104(a)(2) or UCC 9-106(a)),
other than (I) pursuant to Control Agreements entered into pursuant to
Section 8.16 or the Collateral Agreement or (II) in connection with Liens
permitted pursuant to Section 8.2(e), Section 8.2(f), Section 8.2(q),
Section 8.2(s), and Section 8.2(w) limited solely to deposits, pledges and
escrow arrangements so permitted.

 

SECTION 8.11                                                Nature of Business. 
Engage in any business other than the business conducted by the Borrower and its
Subsidiaries as of the Closing Date and business activities reasonably related,
incidental, complementary, or ancillary thereto.

 

SECTION 8.12                                                Sale Leasebacks. 
Directly or indirectly become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any Property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which any Credit Party or any Subsidiary thereof has
sold or transferred or is to sell or transfer to a Person which is not another
Credit Party or Subsidiary of a Credit Party or (b) which any Credit Party or
any Subsidiary of a Credit Party intends to use for substantially the same
purpose as any other Property that has been sold or is to be sold or transferred
by such Credit Party or such Subsidiary to another Person which is not another
Credit Party or Subsidiary of a Credit Party in connection with such lease.

 

SECTION 8.13                                                Capital
Expenditures.  Permit the aggregate amount of all Capital Expenditures in any
Fiscal Year to exceed $35,000,000.

 

86

--------------------------------------------------------------------------------


 

SECTION 8.14                                                Financial Covenants.

 

(a)                                 Consolidated Total Leverage Ratio.  As of
the last day of any fiscal quarter, permit the Consolidated Total Leverage Ratio
to be greater than 2.00 to 1.00.

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. 
As of the last day of any fiscal quarter, permit the Consolidated Fixed Charge
Coverage Ratio to be less than 2.00 to 1.00.

 

SECTION 8.15                                                Disposal of
Subsidiary Interests.  Permit any Subsidiary Guarantor to be a non-Wholly-Owned
Subsidiary except as a result of or in connection with a dissolution, merger,
amalgamation, consolidation or disposition permitted by Section 8.4 or
Section 8.5.

 

SECTION 8.16                                                Deposit Accounts and
Securities Accounts.  Except as provided in Section 7.17, permit any Deposit
Accounts or Securities Accounts of the Borrower or any Domestic Subsidiary at
any time to have a principal balance in excess of $100,000 individually or
$250,000 in the aggregate unless Borrower or such Domestic Subsidiary, as the
case may be, has (i) executed and delivered to the Administrative Agent a
Control Agreement, and (ii) taken all other steps necessary or, in the opinion
of the Administrative Agent, desirable to ensure that the Administrative Agent
has a perfected security interest in such account (it being understood and
agreed that payroll accounts shall not be required to be subject to Control
Agreements and other requirements in clause (ii) of this Section 8.16 so long as
the aggregate amount of funds on deposit in all such payroll accounts does not
materially exceed estimated payroll for the next payroll period); provided that,
if the Borrower or such Domestic Subsidiary is unable to obtain a Control
Agreement from the financial institution at which the Deposit Account or
Securities Account is maintained, the Borrower shall, or shall cause such
Domestic Subsidiary to, transfer all amounts in the applicable account to an
account maintained at a financial institution from which the Borrower or such
Domestic Subsidiary has obtained a Control Agreement. For the avoidance of
doubt, (a) any funds held by the Borrower or any Subsidiary in trust for another
Person that is not the Borrower or any Subsidiary and (b) cash deposits
contemplated by, or secured by Liens permitted pursuant to, Section 8.2(e),
Section 8.2(f), Section 8.2(q), Section 8.2(s), and Section 8.2(w), shall not be
considered Deposit Accounts or Securities Accounts for purposes of this
Section 8.16.

 

ARTICLE IX

 

DEFAULT AND REMEDIES

 

SECTION 9.1       Events of Default.  Each of the following shall constitute an
Event of Default:

 

(a)                                 Default in Payment of Principal of Loans and
Reimbursement Obligations.  The Borrower shall default in any payment in the
currency required hereunder of principal of any Loan or Reimbursement Obligation
when and as due (whether at maturity, by reason of acceleration or otherwise).

 

(b)                                 Other Payment Default.  The Borrower or any
other Credit Party shall default in the payment within three (3) Business Days
after the same becomes due (whether at maturity, by reason of acceleration or
otherwise) of interest on any Loan or Reimbursement Obligation or the payment of
any other Obligation.

 

(c)                                  Misrepresentation.  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, in any other
Loan Document, or in any notice, certificate or instrument delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or

 

87

--------------------------------------------------------------------------------


 

misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any notice, certificate or instrument delivered in connection
herewith or therewith that is not subject to materiality or Material Adverse
Effect qualifications, shall be incorrect or misleading in any material respect
when made or deemed made.

 

(d)                                 Default in Performance of Certain
Covenants.  Any Credit Party shall default in the performance or observance of
any covenant or agreement contained in Section 7.1, Section 7.2(a),
Section 7.3(a), Section 7.4, Section 7.13, Section 7.14, Section 7.15,
Section 7.17 or Article VIII.

 

(e)                                  Default in Performance of Other Covenants
and Conditions.  Any Credit Party or any Subsidiary thereof shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for in this
Section) or any other Loan Document and such default shall continue for a period
of thirty (30) days after the earlier of (i) the Administrative Agent’s delivery
of written notice thereof to the Borrower and (ii) a Responsible Officer of any
Credit Party having obtained knowledge thereof.

 

(f)                                   Indebtedness Cross-Default.  Any Credit
Party or any Subsidiary thereof shall (i) default in the payment of any
Indebtedness (other than the Loans or any Reimbursement Obligation) the
outstanding aggregate principal amount, or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount
beyond the period of grace if any, provided in the instrument or agreement under
which such Indebtedness was created, or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Loans or any Reimbursement Obligation) the outstanding aggregate
principal amount, or with respect to any Hedge Agreement, the Hedge Termination
Value, of which is in excess of the Threshold Amount or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to become due prior to its stated maturity (any applicable grace
period having expired); provided that this clause (f)(ii) shall not apply to
(A) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or (B) the satisfaction of a condition to conversion of any
convertible notes constituting Permitted Unsecured Indebtedness permitted to be
incurred under this Agreement or any settlement of any such conversion permitted
hereunder.

 

(g)                                  Other Cross-Defaults.  Any Credit Party or
any Subsidiary thereof shall default in (i) the payment when due beyond the
period of grace, if any, of any Material Contract of a type described in clause
(b) of the definition thereof, or (ii) in the performance or observance, of any
obligation or condition of any such Material Contract, the effect of which
default in clause (i) or (ii) of this Section 9.1(g) (A) is to cause, or result
in, such Material Contract being terminated, cancelled, non-renewed or
invalidated or (B) has, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(h)                                 Change in Control.  Any Change in Control
shall occur.

 

(i)                                     Voluntary Bankruptcy Proceeding.  Any
Credit Party or any Subsidiary thereof shall (i) commence a voluntary case under
any Debtor Relief Laws, (ii) file a petition seeking to take advantage of any
Debtor Relief Laws, (iii) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
any Debtor Relief Laws, (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a

 

88

--------------------------------------------------------------------------------


 

receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

(j)                                    Involuntary Bankruptcy Proceeding.  A
case or other proceeding shall be commenced against any Credit Party or any
Subsidiary thereof in any court of competent jurisdiction seeking (i) relief
under any Debtor Relief Laws, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for any Credit Party or any Subsidiary thereof
or for all or any substantial part of their respective assets, domestic or
foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such federal bankruptcy laws) shall be entered.

 

(k)                                 Failure of Agreements.  Any material
provision of this Agreement or any provision of any other Loan Document shall
for any reason cease to be valid and binding on any Credit Party or any
Subsidiary thereof party thereto or any such Person shall so state in writing,
or any Loan Document shall for any reason cease to create a valid and perfected
first priority Lien (subject to Permitted Liens) on, or security interest in,
any of the Collateral with a fair market value, individually or in the
aggregate, in excess of the Threshold Amount purported to be covered thereby
(except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Security
Documents), in each case other than in accordance with the express terms hereof
or thereof.

 

(l)                                     ERISA Events.  The occurrence of any of
the following events: (i) any Credit Party or any ERISA Affiliate fails to make
full payment when due of all amounts which, under the provisions of any Pension
Plan or Sections 412 or 430 of the Code, any Credit Party or any ERISA Affiliate
is required to pay as contributions thereto and such unpaid amounts are in
excess of the Threshold Amount, (ii) a Termination Event or (iii) any Credit
Party or any ERISA Affiliate as employers under one or more Multiemployer Plans
makes a complete or partial withdrawal from any such Multiemployer Plan and the
plan sponsor of such Multiemployer Plans notifies such withdrawing employer that
such employer has incurred a withdrawal liability requiring payments in an
amount exceeding the Threshold Amount.

 

(m)                             Judgment.  A judgment or order for the payment
of money which causes the aggregate amount of all such judgments or orders (net
of any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage) to exceed the
Threshold Amount shall be entered against any Credit Party or any Subsidiary
thereof by any court and such judgment or order shall continue without having
been discharged, vacated or stayed for a period of thirty (30) consecutive days
after the entry thereof.

 

SECTION 9.2       Remedies.  Upon the occurrence and during the continuance of
an Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower:

 

(a)                                 Acceleration; Termination of Credit
Facility.  Terminate the Commitments and declare the principal of and interest
on the Loans and the Reimbursement Obligations at the time outstanding, and all
other amounts owed to the Lenders and to the Administrative Agent under this
Agreement or any of the other Loan Documents (including, without limitation, all
L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented or shall be entitled to present the
documents required thereunder) and all other Obligations, to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or the

 

89

--------------------------------------------------------------------------------


 

other Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 9.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

 

(b)                                 Letters of Credit.  With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to the preceding paragraph, the
Borrower shall at such time deposit in a Cash Collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such Cash Collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay the other Secured Obligations on a pro rata basis.  After all
such Letters of Credit shall have expired or been fully drawn upon, the
Reimbursement Obligation shall have been satisfied and all other Secured
Obligations shall have been paid in full, the balance, if any, in such Cash
Collateral account shall be returned to the Borrower.

 

(c)                                  General Remedies.  Exercise on behalf of
the Secured Parties all of its other rights and remedies under this Agreement,
the other Loan Documents and Applicable Law, in order to satisfy all of the
Secured Obligations.

 

SECTION 9.3       Rights and Remedies Cumulative; Non-Waiver; etc.

 

(a)                                 The enumeration of the rights and remedies
of the Administrative Agent and the Lenders set forth in this Agreement is not
intended to be exhaustive and the exercise by the Administrative Agent and the
Lenders of any right or remedy shall not preclude the exercise of any other
rights or remedies, all of which shall be cumulative, and shall be in addition
to any other right or remedy given hereunder or under the other Loan Documents
or that may now or hereafter exist at law or in equity or by suit or otherwise. 
No delay or failure to take action on the part of the Administrative Agent or
any Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing between the Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Credit
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 9.2 for the benefit of all the Lenders and the Issuing Lender; provided
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Lender) hereunder
and under the other Loan Documents, (c) any Lender from exercising setoff rights
in accordance with Section 11.4 (subject to the terms of Section 4.6), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent

 

90

--------------------------------------------------------------------------------


 

hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.2 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 4.6, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

SECTION 9.4       Crediting of Payments and Proceeds.  In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such, ratably among the Administrative Agent and the Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the Borrower and the applicable Cash
Management Bank or Hedge Bank, as the case may be.  Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article X for itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 9.5       Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether

 

91

--------------------------------------------------------------------------------


 

the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lender and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lender and the Administrative Agent under Section 3.3, Section 4.3 and
Section 11.3) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 3.3, Section 4.3 and Section 11.3.

 

SECTION 9.6       Credit Bidding.

 

(a)                                 The Administrative Agent, on behalf of
itself and the Lenders, shall have the right to credit bid and purchase for the
benefit of the Administrative Agent and the Lenders all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

 

(b)                                 Each Lender hereby agrees that, except as
otherwise provided in any Loan Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

SECTION 10.1                                                Appointment and
Authority.

 

(a)                                 Each of the Lenders and the Issuing Lender
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary

 

92

--------------------------------------------------------------------------------


 

thereof shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacity as a potential Hedge Bank or Cash Management Bank)
and the Issuing Lender hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties).  In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article X for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
Article X and Article XI (including Section 11.3, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

 

SECTION 10.2                                                Rights as a Lender. 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

SECTION 10.3                                                Exculpatory
Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

93

--------------------------------------------------------------------------------


 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Subsidiaries or Affiliates that is communicated to or obtained by
the Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 11.2 and
Section 9.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 10.4                                                Reliance by the
Administrative Agent.  The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

SECTION 10.5                                                Delegation of
Duties.  The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Credit Facility as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a

 

94

--------------------------------------------------------------------------------


 

final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

SECTION 10.6                                                Resignation of
Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Lender, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law, by notice
in writing to the Borrower and such Person, remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (1) the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(d)                                 Any resignation by, or removal of, Wells
Fargo as Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Lender.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (a) such successor shall succeed to and
become vested

 

95

--------------------------------------------------------------------------------


 

with all of the rights, powers, privileges and duties of the retiring Issuing
Lender, (b) the retiring Issuing Lender shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.

 

SECTION 10.7                                                Non-Reliance on
Administrative Agent and Other Lenders.  Each Lender and the Issuing Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

SECTION 10.8                                                No Other
Duties, etc.  Anything herein to the contrary notwithstanding, none of the
syndication agents, documentation agents or co-agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.

 

SECTION 10.9                                                Collateral and
Guaranty Matters.

 

(a)                                 Each of the Lenders (including in its or any
of its Affiliate’s capacities as a potential Hedge Bank or Cash Management Bank)
irrevocably authorize the Administrative Agent, at its option and in its
discretion:

 

(i)                                     to release any Lien on any Collateral
granted to or held by the Administrative Agent, for the ratable benefit of the
Secured Parties, under any Loan Document (A) upon the termination of the
Commitments and payment in full of all Secured Obligations (other than
(1) contingent indemnification obligations and (2) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 11.2;

 

(ii)                                  to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Permitted Lien; and

 

(iii)                               to release any Subsidiary Guarantor from its
obligations under any Loan Documents if such Person ceases to be a Subsidiary as
a result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of

 

96

--------------------------------------------------------------------------------


 

property, or to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement pursuant to this Section 10.9.  In each case as
specified in this Section 10.9, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Subsidiary Guaranty Agreement, in each
case in accordance with the terms of the Loan Documents and this Section 10.9. 
In the case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 8.5 or other disposition not constituting an Asset Disposition but
otherwise expressly permitted under this Agreement, the Liens created by any of
the Security Documents on such property shall be automatically released without
need for further action by any person.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

SECTION 10.10                                         Secured Hedge Agreements
and Secured Cash Management Agreements.  No Cash Management Bank or Hedge Bank
that obtains the benefits of Section 9.4 or any Collateral by virtue of the
provisions hereof or of any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Secured Cash Management Agreements and
Secured Hedge Agreements, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1                                                Notices.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

If to the Borrower:

 

Omnicell, Inc.
590 E. Middlefield Road
Mountain View, CA 94043-4008
Attention of: Rob Seim, Chief Financial Officer
Attention of:  Jamie Conroy, Vice President and Corporate Treasurer

 

97

--------------------------------------------------------------------------------


 

Telephone No.: (727) 576-6311, x1539
Facsimile No.: (727) 579-8067
E-mail: ROBS@omnicell.com and Jamie.Conroy@MTS-MT.com

 

With copy of written notices to:

 

Omnicell, Inc.
590 E. Middlefield Road
Mountain View, CA 94043-4008
Attention of: Dan Johnston, General Counsel
Facsimile No.: (650) 251-6266
E-mail: danj@omnicell.com

 

If to Wells Fargo as
Administrative
Agent:

 

Wells Fargo Bank, National Association
400 Hamilton Ave., Suite 110
Palo Alto, CA 94301
Attention of:  Tina Sadeghi, Vice President/Relationship Manager
Telephone No.: (650) 855-7566
Facsimile No.:  (650) 328- 0814

 

If to any Lender:

 

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article II if such Lender or the
Issuing Lender, as applicable, has notified the Administrative Agent that is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor;

 

98

--------------------------------------------------------------------------------


 

provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 

(c)                                  Administrative Agent’s Office.  The
Administrative Agent hereby designates its office located at the address set
forth above, or any subsequent office which shall have been specified for such
purpose by written notice to the Borrower and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Loans will be disbursed and Letters of Credit requested.

 

(d)                                 Change of Address, Etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(e)                                  Platform.

 

(i)                                     Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Borrower
Materials available to the Issuing Lender and the other Lenders by posting the
Borrower Materials on the Platform.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the accuracy or
completeness of the Borrower Materials or the adequacy of the Platform, and
expressly disclaim liability for errors or omissions in the Borrower Materials. 
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Borrower Materials or
the Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Credit
Party, any Lender or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender, the Issuing Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).

 

(f)                                   Private Side Designation.  Each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities Applicable Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities Applicable Laws.

 

SECTION 11.2                                                Amendments, Waivers
and Consents.  Except as set forth below or as specifically provided in any Loan
Document, any term, covenant, agreement or condition of this Agreement or any of
the other Loan Documents may be amended or waived by the Lenders, and any
consent given by the Lenders, if, but only if, such amendment, waiver or consent
is in writing signed by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and

 

99

--------------------------------------------------------------------------------


 

delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

 

(a)                                 increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 9.2) or the amount of
Loans of any Lender, in any case, without the written consent of such Lender;

 

(b)                                 waive, extend or postpone any date fixed by
this Agreement or any other Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or Reimbursement Obligation, or (subject
to clause (iii) of the proviso set forth in the paragraph below) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby; provided
that only the consent of the Required Lenders shall be necessary (i) to waive
any obligation of the Borrower to pay interest at the rate set forth in
Section 4.1(b) during the continuance of an Event of Default or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Obligation or to reduce any fee payable hereunder;

 

(d)                                 change Section 4.6 or Section 9.4 in a
manner that would alter the pro rata sharing of payments or order of application
required thereby without the written consent of each Lender directly and
adversely affected thereby;

 

(e)                                  except as otherwise permitted by this
Section 11.2, change any provision of this Section or reduce the percentages
specified in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

 

(f)                                   amend Section 1.12 or the definition of
“Alternative Currency” without the written consent of each Lender;

 

(g)                                  consent to the assignment or transfer by
any Credit Party of such Credit Party’s rights and obligations under any Loan
Document to which it is a party (except as permitted pursuant to Section 8.4),
in each case, without the written consent of each Lender;

 

(h)                                 release (i) all of the Subsidiary Guarantors
or (iii) Subsidiary Guarantors comprising substantially all of the credit
support for the Secured Obligations, in any case, from the Subsidiary Guaranty
Agreement (other than as authorized in Section 10.9), without the written
consent of each Lender; or

 

(i)                                     release all or substantially all of the
Collateral or release any Security Document (other than as authorized in
Section 10.9 or as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the written consent of
each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the

 

100

--------------------------------------------------------------------------------


 

Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iv) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision, and (v) Section 7.16 may be amended with the sole consent of Wells
Fargo.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 4.13 (including, without limitation, as applicable, (1) to
permit the Incremental Commitment Increases and Incremental Loans to share
ratably in the benefits of this Agreement and the other Loan Documents and
(2) to include the Incremental Commitment Increases or outstanding Incremental
Loans in any determination of (i) Required Lenders or (ii) similar required
lender terms applicable thereto); provided that no amendment or modification
shall result in any increase in the amount of any Lender’s Commitment or any
increase in any Lender’s Commitment Percentage, in each case, without the
written consent of such affected Lender.

 

SECTION 11.3                                                Expenses; Indemnity.

 

(a)                                 Costs and Expenses.  The Borrower and any
other Credit Party, jointly and severally, shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), penalties, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Credit Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or

 

101

--------------------------------------------------------------------------------


 

instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.  This Section 11.3(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under clause (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Lender, or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Lender solely in its capacity as such, only the Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Lenders’ Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought or, if the Commitments have
been reduced to zero as of such time, determined immediately prior to such
reduction); provided, further, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or the Issuing Lender in connection with such capacity.  The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 4.7.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan

 

102

--------------------------------------------------------------------------------


 

Documents or the transactions contemplated hereby or thereby other than for
direct and actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

SECTION 11.4                                                Right of Setoff.  If
an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender, or any such Affiliate to or for the credit or the account of the
Borrower or any other Credit Party against any and all of the obligations of the
Borrower or such Credit Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, the Issuing Lender or any of their
respective Affiliates, irrespective of whether or not such Lender, the Issuing
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender, or such Affiliate different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 9.4 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender or their respective Affiliates may have.  Each
Lender and the Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

SECTION 11.5                                                Governing Law;
Jurisdiction, Etc.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

(b)                                 Submission to Jurisdiction.  The Borrower
and each other Credit Party irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, the Issuing Lender or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and

 

103

--------------------------------------------------------------------------------


 

each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by Applicable Law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  The Borrower and each
other Credit Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 11.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

SECTION 11.6                                                Waiver of Jury
Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  IF AND TO THE
EXTENT THAT THE FOREGOING WAIVER OF THE RIGHT TO A JURY TRIAL IS UNENFORCEABLE
FOR ANY REASON IN SUCH FORUM, EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE
ADJUDICATION OF ALL CLAIMS PURSUANT TO JUDICIAL REFERENCE AS PROVIDED IN
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638, AND THE JUDICIAL REFEREE SHALL
BE EMPOWERED TO HEAR AND DETERMINE ALL ISSUES IN SUCH REFERENCE, WHETHER FACT OR
LAW.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND CONSENT AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 11.7                                                Reversal of
Payments.  To the extent any Credit Party makes a payment or payments to the
Administrative Agent for the ratable benefit of the Lenders or the
Administrative Agent receives any payment or proceeds of the Collateral which
payments or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any Debtor Relief Law, other
Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

 

104

--------------------------------------------------------------------------------


 

SECTION 11.8                                                Injunctive Relief. 
The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

 

SECTION 11.9                                                Successors and
Assigns; Participations.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that, in each case with respect
to any Credit Facility, any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Credit Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in
paragraph (b)(i)(A) of this Section, the aggregate amount of the Commitments
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000 unless each of the Administrative Agent, and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have given its consent five (5) Business Days after
the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such fifth (5th) Business Day;

 

105

--------------------------------------------------------------------------------


 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
paragraph (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and provided, further, that the Borrower’s consent shall not be
required during the primary syndication of the Credit Facility;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

 

(C)                               the consent of the Issuing Lender shall be
required for any assignment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more related Approved
Funds by a Lender and (B) the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of its Subsidiaries or
Affiliates or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender and each other Lender hereunder
(and interest accrued thereon), and (B) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit in

 

106

--------------------------------------------------------------------------------


 

accordance with its Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 4.8, Section 4.9, Section 4.10, Section 4.11 and
Section 11.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person or the Borrower or any of the Borrower’s Subsidiaries or Affiliates,
which shall be null and void.)

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in Palo Alto, California, a copy of each Assignment and
Assumption and each Lender Joinder Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender (but only to the extent of entries
in the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person or the Borrower
or any of the Borrower’s Subsidiaries or Affiliates) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.3(c) with respect
to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide

 

107

--------------------------------------------------------------------------------


 

that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver or modification described in Section 11.2(a),
(b), (c) or (d) that directly and adversely affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 4.9, Section 4.10 and Section 4.11 (subject to the requirements and
limitations therein, including the requirements under Section 4.11(g) (it being
understood that the documentation required under Section 4.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 4.10 or Section 4.11, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 4.12(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 4.6 as though it were a Lender.

 

Each participation sold by a Lender shall be issued and maintained at all times
in “registered form” as that term is defined in Section 5f.103-1(c) of the
United States Treasury Regulations.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

SECTION 11.10                                         Treatment of Certain
Information; Confidentiality.  Each of the Administrative Agent, the Lenders and
the Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Related Parties (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) as to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative or
other compulsory, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Secured Hedge Agreement or Secured Cash

 

108

--------------------------------------------------------------------------------


 

Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (iii) to an investor or prospective investor in an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating agency that requires access to information regarding the
Borrower and its Subsidiaries, the Loans and the Loan Documents in connection
with ratings issued with respect to an Approved Fund, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, (h) with the consent of the Borrower,
(i) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, (l) to the extent that such information is
independently developed by the Administrative Agent, any Lender, the Issuing
Lender or their respective Affiliates or Related Parties, or (m) for purposes of
establishing a “due diligence” defense.  For purposes of this Section,
“Information” means all information received from any Credit Party or any
Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 11.11                                         Performance of Duties. 
Each of the Credit Party’s obligations under this Agreement and each of the
other Loan Documents shall be performed by such Credit Party at its sole cost
and expense.

 

SECTION 11.12                                         All Powers Coupled with
Interest.  All powers of attorney and other authorizations granted to the
Lenders, the Administrative Agent and any Persons designated by the
Administrative Agent or any Lender pursuant to any provisions of this Agreement
or any of the other Loan Documents shall be deemed coupled with an interest and
shall be irrevocable so long as any of the Obligations remain unpaid or
unsatisfied, any of the Commitments remain in effect or the Credit Facility has
not been terminated.

 

109

--------------------------------------------------------------------------------


 

SECTION 11.13                                         Survival.

 

(a)                                 All representations and warranties set forth
in Article VI and all representations and warranties contained in any
certificate, or any of the Loan Documents (including, but not limited to, any
such representation or warranty made in or in connection with any amendment
thereto) shall constitute representations and warranties made under this
Agreement.  All representations and warranties made under this Agreement shall
be made or deemed to be made at and as of the Closing Date (except those that
are expressly made as of a specific date), shall survive the Closing Date and
shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lenders or any borrowing hereunder.

 

(b)                                 Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XI and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

 

SECTION 11.14                                         Titles and Captions. 
Titles and captions of Articles, Sections, paragraphs and subsections in, and
the table of contents of, this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.

 

SECTION 11.15                                         Severability of
Provisions.  Any provision of this Agreement or any other Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

SECTION 11.16                                         Counterparts; Integration;
Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent and/or the Issuing Lender, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 5.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

110

--------------------------------------------------------------------------------


 

SECTION 11.17                                         Term of Agreement.  This
Agreement shall remain in effect from the Closing Date through and including the
date upon which all Obligations (other than contingent indemnification
obligations not then due) arising hereunder or under any other Loan Document
shall have been indefeasibly and irrevocably paid and satisfied in full, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
or otherwise satisfied in a manner acceptable to the Issuing Lender) and the
Commitments have been terminated.  No termination of this Agreement shall affect
the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

 

SECTION 11.18                                         USA PATRIOT Act.  The
Administrative Agent and each Lender hereby notifies the Borrower that pursuant
to the requirements of the PATRIOT Act, each of them is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act.

 

SECTION 11.19                                         Independent Effect of
Covenants.  The Borrower expressly acknowledges and agrees that each covenant
contained in Article VII or Article VIII hereof shall be given independent
effect.  Accordingly, the Borrower shall not engage in any transaction or other
act otherwise permitted under any covenant contained in Article VII or
Article VIII, before or after giving effect to such transaction or act, the
Borrower shall or would be in breach of any other covenant contained in
Article VII or Article VIII.

 

SECTION 11.20                                         Inconsistencies with Other
Documents.  In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or any of its Subsidiaries or further
restricts the rights of the Borrower or any of its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

 

SECTION 11.21                                         Judgment Currency.  If,
for the purposes of obtaining judgment in any court, it is necessary to convert
a sum due hereunder or any other Loan Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent, the Issuing Lender or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent, the Issuing Lender or such
Lender, as the case may be, of any sum adjudged to be so due in the Judgment
Currency, the Administrative Agent, the Issuing Lender or such Lender, as the
case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent, the Issuing Lender or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent, the Issuing Lender or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent, the Issuing Lender or any Lender in such currency, the
Administrative Agent, the Issuing Lender or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

111

--------------------------------------------------------------------------------


 

[Signature pages to follow]

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 

 

OMNICELL, INC., as Borrower

 

 

 

 

 

 

By:

/s/ Robin G. Seim

 

Name:

Robin G. Seim

 

Title:

EVP, CFO

 

Ominicell, Inc. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender
and Lender

 

 

 

 

 

 

 

By:

/s/ Tahereh Sadeghi

 

Name:

Tahereh (Tina) Sadeghi

 

Title:

Vice President/Relationship Manager

 

Ominicell, Inc. Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

[                  ], 2013

 

$[                          ]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[                                        ] or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the Borrower under that certain Credit Agreement, dated as of
September [      ], 2013 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in U.S. Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Subsidiary Guaranty Agreement, the Collateral Agreement, and
each other Loan Document and is secured by the Collateral.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

(Remainder of Page Intentionally Left Blank)

 

A-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

OMNICELL, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

Date:                      ,           

 

To:                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of
September [    ], 2013 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among OMNICELL, INC., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

The undersigned hereby requests a borrowing as follows:

 

On                                                                (a Business
Day).

 

In the principal amount of $                                          .

 

Comprised of:

 

o  Base Rate Loans

 

o  LIBOR Rate Loans

 

For LIBOR Rate Loans:  with an Interest Period of [one (1) or three (3)]
month(s).

 

The borrowing requested herein complies with the provisos to the first sentence
of Section 2.1 of the Credit Agreement.

 

Upon the making of the borrowing requested herein, the undersigned hereby
certifies that the conditions set forth in Sections 5.2(a) and (b) of the Credit
Agreement have been met.

 

 

 

OMNICELL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

Date:                      ,        

 

To:                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered pursuant to Section 2.2(b) of
the Credit Agreement dated as of September [    ], 2013 (as amended, restated,
extended, supplemented or otherwise modified from time to time; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), among OMNICELL, INC., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

 

1.              The Administrative Agent is hereby authorized to disburse all
Loan proceeds into the following account:

 

Bank
Name:                                                                                              

ABA Routing
Number:                                                                             

Account
Number:                                                                                      

Account
Name:                                                                                          

 

2.              This authorization shall remain in effect until revoked or until
a subsequent Notice of Account Designation is provided to Administrative Agent.

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this              day of                       , 20    .

 

 

 

OMNICELL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF PREPAYMENT

 

Date:                      ,        

 

To:                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement, dated as of
September [    ], 2013 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among OMNICELL, INC., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

Pursuant to Section 2.3(c) of the Credit Agreement, the undersigned is hereby
giving irrevocable notice that the undersigned shall prepay certain Loans under
the Credit Agreement.

 

1.                                      Date of prepayment:  
                                 ,

 

2.                                      Type of Loan prepaid: [Base Rate Loans]
[LIBOR Rate Loans] [combination of Base Rate Loans and LIBOR Rate Loans]

 

3.                                      If the Loans that are being prepaid are
a combination of Base Rate Loans and LIBOR Rate Loans, the principal amount of
prepayment allocable to Base Rate Loans is $                               and
the principal amount of prepayment allocable to LIBOR Rate Loans is
$                              .

 

4.                                      Aggregate principal amount of
prepayment:   $                                        , and will be accompanied
by all other amounts required by the terms of the Credit Agreement.

 

 

 

OMNICELL, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Date:                      ,        

 

Pursuant to that certain Credit Agreement, dated as of September [    ], 2013
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among OMNICELL, INC., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
this represents the Borrower’s request to convert or continue Loans as follows:

 

1.                                      Date of conversion/continuation: 
                                    ,                (a Business Day)

 

2.                                      Principal amount of Loans being
converted/continued:  $                                    

 

3.                                      If any LIBOR Rate Loan is being
converted or continued, the last day of the Interest Period therefor is:
                                    

 

4.                                      Nature of conversion/continuation:

 

o a.                          Conversion of Base Rate Loans to LIBOR Rate Loans

 

o b.                          Conversion of LIBOR Rate Loans to Base Rate Loans

 

o c.                           Continuation of LIBOR Rate Loans as such

 

5.                                      If Loans are being continued as or
converted to LIBOR Rate Loans, the duration of the new Interest Period that
commences on the conversion/continuation date is [one (1) or three (3)]
month(s).

 

In the case of a conversion to or continuation of LIBOR Rate Loans, the
undersigned hereby certifies that the conditions set forth in Sections
5.2(a) and (b) of the Credit Agreement have been met.

 

 

OMNICELL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

Financial Statement Date:                                ,           

 

To:                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of
September [    ], 2013 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among OMNICELL, INC., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the Chief Financial Officer of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Officer’s Compliance Certificate (this
“Certificate”) to the Administrative Agent on behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited financial statements required by Section 7.1(a) of the Credit Agreement
for the Fiscal Year of the Borrower and its Subsidiaries ended as of the above
date, together with the report and opinion of an independent certified public
accounting firm as required by such section.  Such financial statements have
been prepared in accordance with GAAP.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
financial statements required by Section 7.1(b) of the Credit Agreement for the
fiscal quarter of the Borrower and its Subsidiaries ended as of the above date. 
Such financial statements have been prepared in accordance with GAAP and present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of the above date and the results of
operations of the Borrower and its Subsidiaries for such period then ended,
subject only to normal year-end adjustments and the absence of footnotes.

 

2.                                      To the best knowledge of the
undersigned:

 

[select one:]

 

F-1

--------------------------------------------------------------------------------


 

[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default or Event of
Default has occurred and is continuing.]

 

—or—

 

[during such fiscal period, the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and Event
of Default and its nature and status:]

 

3.                                      The financial covenant analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                      ,           .

 

 

OMNICELL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

F-2

--------------------------------------------------------------------------------


 

[For the fiscal quarter/Fiscal Year ended
                                             (the “Statement Date”)

 

SCHEDULE 1
to the Officer’s Compliance Certificate
($ in 000’s)

 

I.

Section 8.14(a) — Consolidated Total Leverage Ratio.(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

 

Consolidated Total Funded Indebtedness on the Statement Date:(2)

 

 

 

$                        

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Indebtedness of the type described in clause (a) of the definition of
“Indebtedness”:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

 

Indebtedness of the type described in clause (c) of the definition of
“Indebtedness”:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

 

Indebtedness of the type described in clause (e) of the definition of
“Indebtedness”:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

Indebtedness of the type described in clause (f) of the definition of
“Indebtedness”:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

(v)

 

Indebtedness of the type described in clause (g) of the definition of
“Indebtedness”:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

 

Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to the Statement Date (the “Subject
Period”):(3)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Consolidated Net Income for the Subject Period:

 

 

 

$                        

 

 

 

 

 

 

 

 

 

 

 

(ii)

 

To the extent deducted in determining Consolidated Net Income for the Subject
Period, the sum of:

 

 

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)     income and franchise Taxes:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)     Consolidated Interest Expense:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)     amortization, depreciation and other non-cash charges (except to the
extent that such non-cash charges are reserved for cash

 

$                        

 

 

 

--------------------------------------------------------------------------------

(1)  Calculated on a Pro Forma Basis.

 

(2)  Determined on a Consolidated basis, without duplication, for the Borrower
and its Subsidiaries.

 

(3)  Determined on a Consolidated basis, without duplication, for the Borrower
and its Subsidiaries in accordance with GAAP.

 

F-3

--------------------------------------------------------------------------------


 

 

 

 

 

charges to be taken in the future):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)     extraordinary losses (excluding extraordinary losses from discontinued
operations):

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)     non-cash equity-based compensation expenses:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f)     Transaction Costs related to the Transactions:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g)     Transaction Costs related to any issuance of Indebtedness permitted
pursuant to Section 8.1 of the Credit Agreement (other than the issuance of
Indebtedness pursuant to the Credit Agreement and the other Loan Documents);
provided that the aggregate amount added back pursuant to this item (g) during
the Subject Period shall not exceed $5,000,000:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(h)     Transaction Costs related to any Permitted Acquisition and any
restructuring costs or write-offs of intangibles in connection with such
Permitted Acquisition, in each case with respect to such restructuring costs or
write-offs, to the extent paid or made within twelve (12) months of the closing
of such Permitted Acquisition; provided that the aggregate amount added back
pursuant to this item (h) during the Subject Period shall not exceed $5,000,000:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

 

To the extent included in the determination of Consolidated Net Income for the
Subject Period, the sum of:

 

 

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)     interest income:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)     any extraordinary gains:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)     non-cash gains or non-cash items increasing Consolidated Net Income. 

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

Consolidated Adjusted EBITDA for the Subject Period (Line I.B(i) + Line
I.B(ii) – Line I.B(iii)):

 

 

 

$                        

 

F-4

--------------------------------------------------------------------------------


 

 

C.

 

 

Consolidated Total Leverage Ratio (Line I.A ÷ Line I.B(iv)):

 

 

 

      : 1.00

 

 

 

 

 

 

 

 

 

 

D.

 

 

Maximum Permitted:

 

 

 

2.00 : 1.00

 

 

 

 

 

 

 

 

 

 

E.

 

 

Covenant Compliant?

 

 

 

[YES/NO]

 

 

 

 

 

 

 

 

 

II.

Section 8.14(b) — Consolidated Fixed Charge Coverage Ratio.(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

 

Consolidated Adjusted EBITDA for the Subject Period (Line I.B(iv)):

 

 

 

$

 

 

 

 

 

 

 

 

 

 

B.

 

 

The sum of, for the Subject Period:

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Capital Expenditures:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

 

federal, state, local and foreign income Taxes paid in cash:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

 

cash Restricted Payments:(5)

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

cash payments in respect of purchase price adjustment, earn-outs, holdbacks or
deferred payments of a similar nature in connection with any Acquisition
permitted under the Credit Agreement:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

 

Line II.A — Line II.B:

 

 

 

$                        

 

 

 

 

 

 

 

 

 

 

D.

 

 

Consolidated Fixed Charges for the Subject Period (the sum of):

 

 

 

$                        

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Consolidated Interest Expense paid or payable in cash:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

 

scheduled principal payments with respect to Indebtedness of the type described
in:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)     clause (a) of the definition of “Indebtedness” (other than Indebtedness
outstanding under the

   $                        

 

 

 

--------------------------------------------------------------------------------

(4)  Calculated on a Pro Forma Basis.

 

(5)  Line II.B.(iii) shall not include (A) Restricted Payments on account of, or
with respect to, any Equity Interests of any Subsidiary if made to the Borrower
or any other Subsidiary except for Restricted Payments on account of, or with
respect to, any Equity Interests of any Subsidiary that is a Credit Party if
made to a Subsidiary that is not a Credit Party, unless and to the extent such
Restricted Payment is then immediately distributed or dividended to a Credit
Party), and (B) any Restricted Payments permitted pursuant to Section 8.6(e) or
Section 8.6(f) of the Credit Agreement.

 

F-5

--------------------------------------------------------------------------------


 

 

 

 

 

Credit Agreement):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)     clause (b) of the definition of “Indebtedness” (but excluding any cash
payments in respect of purchase price adjustment, earn-outs, holdbacks or
deferred payments of a similar nature in connection with any Acquisition
permitted under the Credit Agreement):

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)     clause (c) of the definition of “Indebtedness”:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)     clause (d) of the definition of “Indebtedness”:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)     clause (e) of the definition of “Indebtedness”:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f)     clause (f) of the definition of “Indebtedness”:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g)     clause (g) of the definition of “Indebtedness”:

 

$                        

 

 

 

 

 

 

 

 

 

 

 

 

E.

 

 

Consolidated Fixed Charge Coverage Ratio (Line II.C ÷ Line II.D):

 

 

 

      : 1.00

 

 

 

 

 

 

 

 

 

 

F.

 

 

Minimum Required:

 

 

 

2.00 : 1.00

 

 

 

 

 

 

 

 

 

 

G.

 

 

Covenant Compliant?

 

 

 

[YES/NO]

 

F-6

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](6) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](7) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](8) hereunder are several and not joint.](9) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except

 

--------------------------------------------------------------------------------

(6)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(7)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(8)  Select as appropriate.

 

(9)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

G-1

--------------------------------------------------------------------------------


 

as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

 

3.

 

Borrower:

 

OMNICELL, INC., a Delaware corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the administrative agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

$75,000,000 Credit Agreement dated as of September [  ], 2013 among
OMNICELL, INC., a Delaware corporation, the Lenders from time to time party
thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

                                               

 

Assignor[s](10)

 

Assignee[s](11)

 

Aggregate Amount of
Commitment/Loans
for all Lenders(12)

 

Amount of
Commitment/
Loans Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(13)

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.

 

Trade Date:

 

                     ](14)

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(10)  List each Assignor, as appropriate.

 

(11)  List each Assignee, as appropriate.

 

(12)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(13)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(14)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

G-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](15)

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE[S](16)

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(15)  Add additional signature blocks as needed.

(16)  Add additional signature blocks as needed.

 

G-3

--------------------------------------------------------------------------------


 

[Consented to and](17) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Consented to:

 

 

 

[OMNICELL, INC.](18)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Issuing Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(17)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(18)  To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

G-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

OMNICELL, INC. CREDIT AGREEMENT
DATED AS OF SEPTEMBER [    ], 2013

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.9(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.9(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents

 

G-A-1

--------------------------------------------------------------------------------


 

and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Assignment and
Assumption and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.

 

G-A-2

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(Non-Partnership Foreign Lenders)

 

Reference is hereby made to the Credit Agreement dated as of September [  ],
2013 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among OMNICELL, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
correct and complete certificate of its non-U.S. Person status on IRS
Form W-8BEN.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
For the avoidance of doubt, such a certificate described in (2) of the preceding
sentence shall be updated and provided by the undersigned to the Administrative
Agent and the Borrower prior to the next applicable payment date following a
change described in (1) of the preceding sentence.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                      , 20

 

H-1-1

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(Non- Partnership Foreign Participants)

 

Reference is hereby made to the Credit Agreement dated as of September [    ],
2013 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among OMNICELL, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender, the Borrower and the
Administrative Agent with a correct and complete certificate of its non-U.S.
Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.  For the avoidance of doubt, such a
certificate described in (2) of the preceding sentence shall be updated and
provided to by the undersigned to its participating Lender, the Borrower and the
Administrative Agent prior to the next applicable payment date following a
change described in (1) of the preceding sentence.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20

 

H-2-1

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(Foreign Participant Partnerships)

 

Reference is hereby made to the Credit Agreement dated as of September [    ],
2013 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among OMNICELL, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender, the Borrower and the
Administrative Agent with a correct and complete IRS Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such
payments.  For the avoidance of doubt, such a certificate described in (2) of
the preceding sentence shall be updated and provided to by the undersigned to
its participating Lender, the Borrower and the Administrative Agent prior to the
next applicable payment date following a change described in (1) of the
preceding sentence.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20

 

H-3-1

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(Foreign Lender Partnerships)

 

Reference is hereby made to the Credit Agreement dated as of September [  ],
2013 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among OMNICELL, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
a correct and complete Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.  For the avoidance of doubt, such a certificate
described in (2) of the preceding sentence shall be updated and provided to by
the undersigned to the Administrative Agent and the Borrower prior to the next
applicable payment date following a change described in (1) of the preceding
sentence.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20

 

H-4-1

--------------------------------------------------------------------------------